                Case 08-13141-BLS           Doc 14537-3          Filed 05/31/19        Page 1 of 82



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter   11


TRIBUNE MEDIA COMPANY, et al., (flkla                     Case   No. 08-13141 (BLS) (Bankr. D. Del.)
Tribune Company),
                                                          (Jointly Administered)
                   Reorganized Debtors.l

THIS DOCUMENT RELATES TO                                  Case   No.   11 md 2296   (DLC) (S.D.N.Y.)

In re: TRIBUNE COMPANY                                    Case   No.   12 mc 2296   (DLC) (S.D.N.Y.)
FRAUDULENT CONVEYANCE
LITIGATION



MARC       KIRSCHNER, as Litigation
          S.                                              Case   No. 12 cv 2652 (DLC) (S.D.N.Y.)
Trustee for the TRIBUNE LITIGATION
TRUST,

                   Plaintifï,

  - against -

DENNIS J. FITZSIMONS, et            aI.,

                   Defendants.

And

Matters listed on Schedule A


                       DECLARÄTION OF DAVID M. ZENSKY
         IN SUPPORT OF THE LITIGATION TRUSTEE'S MOTION FOR AN ORDE,R
                            APPROVING SETTLEMENT

          DAVID M. ZENSKY, an attorney in good standing, duly licensed to practice law before

the courts of the State of New York, hereby affrrms under the penalty of perjury as follows

          t
          The Reorganized Debtors, or successors-in-interest to the Reorganized Debtors, in these chapter I I cases,
along with the last four digits of each entity's federal tax identification number, are: Tribune Media Company
(0355); Chicagoland Television News, LLC (1352); and Tribune CNLBC, LLC (0347). The corporate headquarters
and the mailing address for each entity listed above is 435 North Michigan Avenue, Chicago, lllinois 6061 L



{963.001-W00s6203. }
                  Case 08-13141-BLS             Doc 14537-3         Filed 05/31/19       Page 2 of 82




           1.        I am a paftner   at   Akin Gump Strauss Hauer & Feld LLP ("Akin Gump"), located

at One Bryant Park, New York, New York, 10036, co-counsel to Marc. S. Kirschner, as

Litigation Trustee for the Tribune Litigation Trust (the "Litigation Trustee"), and submit this

declaration in support of the Litigation Trustee's motion for entry of an order, substantially in the

form submitted therewith, authorizing the Litigation Trustee to settle his claims against the

Settling Defendants2 in the above-captioned adversary proceedings, presently pending in the

United States District Cour"t for the Southern District of New York (the "District Court")

pursuant to that certain SettlementAgreement, dated May 16, 2019 and described below.

           2,        I submit this declaration     based upon my own personal knowledge and belief, and

upon my review of court documents, business records and other information available to me as

co-counsel to the Litigation Trustee.

The Mediation

           3.         On January 23,2019, the District Court ordered the Litigation Trustee and

defendants who had not been dismissed from the Litigation Trustee's actions to engage                      in

mediation.        See   In re Tribune Co. Fraudulent Conveyance Litig., No. 1I-md-2296 (S.D.N.Y.),

IMDL D.I.7739]. In accordance with the District Court's order, the Litigation Trustee and the

Creditor Claimants3 (collectively, the "Plaintiffs"), the Settling Defendants, and D&O Insurers4

(collectively the "settling Parties") engaged in a mediation in person before Stephen M.

           2
            The "settling Defendants" are those defendants identified in the schedule attached as Schedule B to the
Litigation Trustee's Motion for an Order Approving Settlement (the "Motion"). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Motion.
          3
            The "Creditor Claimants" are the Retiree Plaintiffs and the Noteholder Plaintiffs. The "Retiree Plaintiffs"
are certain individual retiree plaintiffs of The Times Mirror Company, Tribune and/or one or more of 1 10 afhliates
or subsidiaries of Tribune. The "Noteholder Plaintifß" are Deutsche Bank Trust Company Americas, in its capacity
as successor indenture trustee for a certain series of Senior Notes issued by Tribune, Delaware Trust Company, in its
capacity as successor trustee-in-interest to Law Debenture Trust Company of New York for a certain series of
Senior Notes issued by Tribune, and Wilmington Trust Company, in its capacity as successor indenture trustee for a
certain series of Exchangeable Subordinated Debentures issued by Tribune and commonly referred to as the
PHONES Notes.
           o
               The "D&O Insurers" are those insurers listed in Schedule 3 to the Settlement Agreement (defined below).
,See   Exhibit  I (Settlement Agreement), Schedule 3.
{963.00r-w0056203.}                                          2
                Case 08-13141-BLS        Doc 14537-3       Filed 05/31/19       Page 3 of 82



Greenberg, a managing member of Pilgrim Mediation Group,             LLC. This process included

exchanging detailed mediation statements and participating in oral presentations, in-person

meetings and mediation sessions on March I 3, 1 5, 1 8, 1 9, 20 , and 2I , 2019 and continued

mediation with the mediator by phone on March 22,2019 (collectively, the "Mediation").

          4.        The Mediation was a vigorous, arm's-length process. Though the Plaintiffs

initially considered negotiating separately with different groups of defendants, ultimately the

mediator and all parties agreed to negotiate for a global settlement to resolve all of the Plaintiffs'

claims against the Settling Defendants collectively.

The Settlement Agreement

          5.        The Settling Parties reached agreement on a settlement term sheet on March26,

2019, and thereafter executed a settlement agreement dated May 16, 2019 (the "Settlement

Agreement"). Attached hereto as Exhibit       1 is a true and   correct copy of the Settlement

Agreement.

Dated: May 31,2019
New York, New York
                                                                   /s/ David M. Zenslw
                                                                   David M. Zensky Esq.




                                                    a
{963.00r -'w0056203.}                               J
Case 08-13141-BLS   Doc 14537-3   Filed 05/31/19   Page 4 of 82




                    EXTIIBIT           1
         Case 08-13141-BLS            Doc 14537-3        Filed 05/31/19      Page 5 of 82


                                                                              EXECUTION COPY


                        SETTLEMENT AGREEMENT AND RELEASE

       This Settlelnent Agreerrrent and Release (the "Settlement Agreement") is made and
entered into as of May 16,2019 (the "Execution Date") by and among:

       (i)      Marc S. Kirschner. as l-itigation Trustee for the Tribune Litigation Trust (the
                "Litiqation Trust Pl        ') established under the Litigation Trust Agreement in
                connection with the Fourth Amended.loint Plan of Reorganization for Tribune
                Company and lts Subsidiaries (the "Plan"), conf,rrmed by order of the Bankruptcy
                Court dated .luly 23,2012;

       (ii)     Deutsche Bank Trust Company Americas, in its capacity as successor indenture
                trustee for a certain series of Senior Notes issued by Tribune Company
                ("DBTCA"), Delaware Trust Company, in its capacity as successor trustee-in-
                interest to Law Debenture Trust Company of New York for a certain series of
                Senior Notes issued by Tribune Company ("Delaware Trust"), and Wilmington
                Trust Company, in its capacity as successor indenture trustee for a certain series   of
                Exchangeable Subordinated Debentures issued by Tribune Company and
                commonly referred to as tlre PHONES Notes ("Wilmington Trust" and together
                with DBTCA and Delaware Trust, the "Noteholder Plaintiffs");

       (iii)    certain individual retiree plaintiffs, and their heirs, successors and assigns, of The
                Times Mirror Company, the Tribune Company and/or one or more of I l0
                affiliates or subsidiaries of the Tribune Company identified on Schedule I hereto
                (the "Retiree Plaintiffs" and, together with the Litigation Trust Plaintiff and the
                Noteholder Plaintiffs, the "Plaintiffs");

       (iv)     Dennis J. FitzSimons, Enrique Hernandez, Jr., Betsy D. Ilolden, Robert S.
                Morrison, William A. Osborn, J. Christopher Reyes, Dudley S. Taft, and Miles D,
                White (collectively, the "Director Defendants");

       (v)      Harry Amsden, Chandler Bigelow, Donald C. Grenesko, Mark W. Hianik, Daniel
                G.Kazan, and Crane H. Kenney (collectively, the "Executive Defendants");

       (vi)     Stephen f). Carver, Thomas S. Finke, Robert Grernillion, David Dean Hiller,
                Timothy P. Knight, Timothy J. Landon, Richard H. Malone,Irving L. Quimby,
                John E. Reardon, Scott C. Srnith, .lohn J. Vitanovec, Kathleen M. Waltz, David D
                Williams, and John D. Worthington IV (collectively, the "Subsidiar)¡
                Defendants");

       (vii)    Betty Ellen Berlamino, Tom E. Ehlmann. Vincent R. Ciannini, John R. Hendricks,
                Peter A. Knapp, Brian F. Litman, Gina M. Mazzaferri, Pamela S. Pearson, John F.
                Poelking, lrene M.F. Sewell, Patrick Shanahan, and Cary Weitman (collectively,
                the "Tag-Along Defendants") ;

       (viii)   Thomas D. Leach, Luis E,. Lewin, and R. Mark Mallory (collectively, the
                "Additional Executive Defendants");
          Case 08-13141-BLS         Doc 14537-3      Filed 05/31/19     Page 6 of 82

                                                                          EXECUTION COPY

        (ix)   Ruthellyn Musil, Gerald W. Agema, Robert E. Bellack, and Joseph Leonard
               (collectively, the "Additional Defendants") ;

        (x)    EGI-TRB, L.L.C., Equity Group Investments, L.LC., and Sam Investment Trust
               (collectively, the "Zell Entit]¡ Defendants" and individually "ZellEntit:t
               Defendant' ') and Samu el Zell; and

        (xi)   the Director Defendants, the Executive Defendants, the Subsidiary Defendants,
               the Tag-Along Defendants, the Additional Executive Defendants, the Additional
               Defendants, Samuel Zell, and the Zell Entity Defendants (collectively, the
               "S_çlt[¡tg_]2efendgnE").

                                          RECITALS

        WHEI{EAS, the Plaintifß and Settling Defèndants are collectively referred to herein   as
the "Settling Parties"

        WHEREAS the Director Defendants, Executive Defendants, Subsidiary Defendants, Tag-
Along Defendants, Additional Executive Defendants, and SamuelZell were directors, officers
and/or executives of Tribune Company ("Tribune," which means the entity/ies that existed prior
to the petition date and prior to emerging from bankruptcy) and/or its subsidiaries;

       WHEREAS , in2007 Tribune and other parties negotiated and consummated a leveraged
buyout of Tribune (the "LBO");

        WHEREAS, the LBO was consunìmated in two steps: a tender offer for Tribune at step
one ("Step One"), and a merger at step two in which Tribune shares were canceled and convefted
into the right to receive certain proceeds ("Step Two");

          WHEREAS, some of the Director Defendants, the Executive Defendants, the Subsidiary
Defendants, the Tag-Along Defendants, the Additional Executive Defendants, and the Additional
Defendants received payments for Tribune shares that they sold or that were convefted into the
rigl-rt to receive cash in connection with the LBO ("LBO Proceeds");

        WHEREAS, most of the Executive Defendants, the Subsidiary Defendants, the Tag-
Along Defendants and the Additional Executive Defendants received payments from Tribune
following the LBO in the form of Success Bonuses, Phantom Equity and/or Executive Transition
Payments, along with cerlain tax gross-up payments (collectively "LBO and Transition-related
Pa)¡ments");

        WHEREAS, on December 8, 2008, Tribune and affiliated subsidiaries (collectively, the
"Ð_qb!olq") filed for Chapter l1 bankruptcy protection in the United States Bankruptcy Court for
the District of Delaware (the "Bankruptcy Court"), under case number 08-1 3141 ;

        WHEREAS, by order dated October 27,2010, the Bankruptcy Couft granted standing to
the Official Committee of Unsecured Creditors of Tribune Company (the "Committee Plaintiff')
to bring certain litigation set forth in that order;


                                                2
         Case 08-13141-BLS           Doc 14537-3       Filed 05/31/19      Page 7 of 82

                                                                            E,XECUTION COPY


         WI{EREAS, on November l, 2010, the Committee Plaintiff commenced the action
entitled The Offïcial Committee of (Jnsecured Creditors of Tribune Co. v. FitzSimons, et al., Adv
No. 10-54010 (the "FitzSimons Action"), bringing various claims, including, among others,
claims for breaches of fiduciary duty by the Director Defendants, the Executive Defendants,
Samuel Zell, and the Subsidiary Defendants, and claims to recover LBO Proceeds and LBO and
'fransition-related Payments received by, inter alia, certain Settling Defendants and certain
related claims against the Zell Entity Defendants;

        WHEREAS, the Committee Plaintiff also commenced certain other actions, including
actions against, inter alia, the Tag-Along Defendarrts (the "Tag-Alonq Actions") seeking to
recover LBO and Transition-related Payments;

        WHEREAS the Plan provided for the creation of a litigation trust (the "Litisation Trust")
to prosecute, inter alia, the FitzSimons Action and the Tag-Along Actions and for such Litigation
Trust to take ownership over various actual or potential clairns of Tribune or its subsidiaries,
whether or not asserted;

       WHEREAS, the Plan became effective on December 31,2012 (the "EfþçIi.v.s !ate");

         WFItrREAS, on tlre Effective Date the Litigation Trust Plaintiff succeeded the Committee
Plaintiff as plaintiff in the Fitzsimons Action and in the Tag-Along Actions;

      WI-IEREAS, during the course of the Tribune bankruptcy certain of the Settling
Defendants fìled proofs of claim against Tribune or its subsidiaries (together the "D&O Tribune
Claims") and liability,if any, on such claims was assigned to the Litigation Trust under tlre Plan;

        WHEREAS , in20ll the Noteholder Plaintifïs and Retiree Plaintiffs commenoed various
actions outside the Bankruptcy Court seeking to recover the LBO Proceeds from Tribune's
former shareholders, including many of the Settling l)efendants (the "Creditor Actions");

       WHEREAS,in20ll, EGI-TRB LLC commenced two actions in the Circuit Court of
Cook County, Illinois, and thereafter entered into tolling agreements with certain of the
defendants in those actions listed in Schedule 2 hereto (the "Tolling Agreements"), copies of
which have been supplied to and received by Plaintiffs;

         WHEREAS, by orders dated December 19,2011, January 5,2012, January 6,2012,
March 20,2012, and May 21,2013, the United States Judicial Panel on Multidistrict Litigation
transferred the Creditor Actions, the FitzSimons Action, and the Tag-Along Actions to the
Southern District of New York (the "District Court") for coordinated or consolidated pretrial
proceedings;

       WHEREAS, on January 6,2017, November 30, 2018, January 23,2019, and February
12,2019, the District Court issued various rulings concerning the Litigation liust Plaintiff s
claims against ceftain Settling Defendants;




                                                 -)
           Case 08-13141-BLS         Doc 14537-3        Filed 05/31/19      Page 8 of 82

                                                                              EXECUTION COPY


       WHEREAS, on September 23,2013, the District Court disrnissed the Creditor Actions,
on March 26,2016, such dismissal was affirmed on other grounds by the Court of Appeals, and
such ruling is now under further consideration in light of Merit Mgml. Grp., LP v. FTI
Consulting, Lnc.,138 S. Ct. 883 (2018);

         WHEREAS, the Director Defendants, Samuel Zell,the Executive Defendants and the
Subsidiary Defendants sought insurance coverage for the claims brought against them, under
Tribune Prirnary D&O Policy No. 81 30- 1880 (the "Primar)¡ Policv") and various excess policies
identified on Schedule 3 (collectively, the "Tribune D&O Tower"), respectively issued by
Federal Insurance Company, Illinois National Insurance Company, ACE American Insurance
Company, Zurich American Insurance Company, Great American Insurance Company, AXIS
Insurance Company, U.S. Specialty lnsurance Company, RSUI Indemnity Company, Twin City
Fire Insurance Company, St. Paul Mercury Insurance Company, XL Specialty Insurance
Company, Liberty Mutual Insurance Company, Allied World Assurance Company, Ltd., and
Corporate OffÌcers & Directors Assurance Ltd. (collectively, the "D&O Insurers");

        WHEREAS, the Settling Parties and D&O Insurers engaged in a mediation in person
before Stephen M. Greenberg, a managing member of Pilgrim Mediation Group, LLC, including
by exchanging rnediation statements and by participating in in-person meetings and mediation
sessions on March 13, 1 5, 1 8, 19, 20, and 21,2019 and thereafter continued the mediation with
tlre mediator by phone on March 22 and March 25,2019 (collectively the "Mediation");

        WIIEREAS, on March 26,2019 the Settling Parties finalized a term sheet summarizing
their agreement to resolve all clairns asserted between and among the Settling Parties (the "Term
Sheet");

         WHEREAS, the Plan requires that the Litigation Trust Plaintiff obtain court approval for
the settlement of claims provided for by this Settlement Agreement;

        WHEREAS, in consideration of the terms and conditions of this SettlementAgreement
the Settling Defendants have requested and Plaintiffs have agreed to.iointly seek the issuance of
a bar order, as more fully described below (the "Bar Order");

       WHEREAS, pursuant to terms set forth herein, the Settling Parties desire to settle and
cornpromise the claims or causes of action between them in order to avoid the expense and
uncertainty of litigation and without admitting the validity of the others' claims or defenses;

        NOW THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Settling Parties covenant and agree as follows:

        1.    Recitals. The above Recitals are incorporated herein. The Settling Parties
acknowledge that the "Whereas" clauses set forth above are only intended to generally
summarize, and do not constitute a full recitation of all facts, positions, claims, defenses, or
procedural developments relevant to the litigation or characterizations of the same.




                                                  4
         Case 08-13141-BLS             Doc 14537-3       Filed 05/31/19     Page 9 of 82

                                                                              EXECUTION COPY


       2.         Pa),ment toPlaintifÏs. The Settling Defendants shall pay or cause the D&O
Insurers to pay to the Plaintiffs the aggregate sum of $200 million (the "Settlement Payment")
The Settlement Payment rnay be paid by one or more checks andlor wire transfèrs, using the
fo llowing payment i nstructions :

       If paymenÍ by check:
       Payable to: Prime Clerk Tribune SettlementAccount
       Sent to:
       Evolve Bank & Trust: Trust Services
       Attn: Crystal McMahan
       6070 PoplarAvenue, Suite 100
       Memphis, TN 38119

       If payment by wire:
       Beneficiary Bank: Evolve Bank and Trust
       ABA: 084106768
       Account Number: 9900000664
       Beneficiary Name: Prime Clerk Tribune Settlement Account

T'he Settlement Payment shall not be deemed received until all $200 million is paid pursuant to
the above instructions and all such funds have cleared. The Settlement Payment must be
received by the recipient within 20 business days of the last of (a) a final non-appealable order
by the Bankruptcy Court approving the settlement, (b) a final and non-appealable order by the
District Court (or if such Court declines.jurisdiction, the United States District Court for the
District of Delaware) approving the Bar Order, as fufther described in paragraph 6 below, and (c)
the Settling f)efendants'and the D&O lnsurers'receipt of one or more Form W-9s for the
Settlement Payment recipient. The Settling Defendants will be responsible for allocating
individual responsibility f'or the Settlement Payment between and among the D&O Insurers and
between and among the Settling Defendants. The Plaintifß will be responsible for allocating the
Settlement Payment between and among the Plaintiffs.

       3.         Releases. Upon receipt of the Settlement Payment in full, the following releases
shall be deemed effective:

            a.    The Plaintiffb release and covenant not to sue for all claims they or Tribune
                  brought or could have brought arising from or out of or relating to Tribr¡ne or the
                  LBO and all claims that could have been brought by Tribune, its subsidiaries, or
                  by anyone suing derivatively on its behalf, of whatever kind or nature, whether
                  known or unknown, suspected or unsuspected, assefted or unasserted, arising at
                  laq in equity or otherwise, fixed or contingent, liquidated or unliquidated against
                  the following persons (collectively, the "Released Defendant Parties"): (i) all
                  Settling Defendants; (ii) the spouses of Settling Defendants; persons or entities
                  affiliated with Settling Defendants; beneficiaries, heirs, assignees, agents, and
                  representatives of the Settling Defendants; and trusts, savings and stock
                  ownership plan accounts or vehicles controlled or funded by the Settling
                  Defendants or in which any Settling Defendant has a beneficial interest, including
                  but not lirnited to those listed in Schedule 4 hereto (together the "Settling

                                                   5
Case 08-13141-BLS           Doc 14537-3       Filed 05/31/19     Page 10 of 82

                                                                    EXECUTION COPY


      Defendant Related Persons"); (iii) all Insured Persons as defined in the Primary
      Policy that are not Settling Defendants solely for acts in their insured capacity and
      matters claimed against them solely by reason of their insured capacity, provided
      that for purposes of this Settlement Agreement, receipt of LBO Proceeds shall not
      be deemed an act by any such person or entity in their insured capacity or a matter
      clainred against them solely by reason of their insured capacity; and provided
      further that William Stinehart Jr., Roger Goodan, and Jeffrey Chandler are not
      released fronr (x) any claims to the extent that they are covered by, with recovery
      limited to, (a) insurance other than the Tribune D&O Tower andlor
      (b) indemnifìcation rights (other than the alleged obligations of the Litigation
      Trust Plaintiff), or (y) from any claims seeking to recover LBO Proceeds they or
      any of their affìliated persons or entities (including Chandler Family Trust C dated
      April I 5,2012) may have received. The releases set forth in subsections (ii) and
      (iii) above are conditioned on the persons covered by such release adopting and
      agreeing to the reciprocal release of Plaintiffs set forth in paragraph 3.e and 3.g
      below.

 b. Plaintifl.s                                  D&O lnsurers for all claims arising
                  release and covenant not to sue the
      under or related to the Tribune D&O Tower, of whatever kind or nature, whether
      known or unknown, suspected or unsuspected, assefted or unassefted, arising at
      law, in equity or otherwise, fixed or contingent, liquidated or unliquidated,
      including claims that could be asserted by the Litigation Trust Plaintiff against the
      D&O Insurers on behalf of Tribune or on behalf of any other Insured or Insured
      Person as defined by the Primary Policy. The release set forth in this paragraph is
      subject to the D&O Insurers' release and covenant not to sue Plaintiffs from any
      and all claims (a) arising under or related to the Tribune D&O Tower; or (b) with
      respect to the conduct or settlement of the litigation as brought against the Settling
      Defendants, including, but not lirnited to, any actual or threatened Rule 1l or any
      other sanctions motions.

 c.   The releases set forth in paragraphs 3.a and 3.b above and the definition of
      Released Defendant Parties exclude in all respects the Chandler Trusts and related
      entities, the McCormick Foundation, the Cantigny Foundation, VRC, GreatBanc,
      Duff & Phelps, Morgan Stanley, MSCS (each as defined in the Fifth Amended
      Conrplaint inthe FitzSimons Action), Citigroup Global Markets Inc., Merrill
      Lynch, Pierce, Fenner & Smith lncorporated, the Tribune Company Master
      Retirement Savings Trust, Tribune Company 401(k) Savings Plan, Tribune
      Employee Stock Ownership Plan, and the Times Mirror Savings Plus Plan. Other
      than with respect to (i) the Settling Defendants and (ii) the Settling Defendant
      Related Persons listed in Schedule 4 hereto, the releases set forth in paragraphs
      3.a and 3.b above also exclude any defendant named in the Creditor Actions
      andlor Count One of the Fifth Amended Complaint in the FitzSimons Action
      and/or sought to be named in Count One-A, One-B or One-C of the proposed
      Sixth Amended Complaint from any claim by any of the Plaintiffs seeking to
      recover LBO proceeds. The Plaintiffs (i) confirm that the releases provided f'or in
      paragraph 3.a are intended to protect the Settling Defendants and Settling
      Defendant Related Parties listed in Schedule 4 from any further liability or claims

                                         6
Case 08-13141-BLS          Doc 14537-3        Filed 05/31/19      Page 11 of 82

                                                                    EXECUTION COPY


      relating to Tribune or the LBO, and (ii) shall not asseft new claims against any
      Insured Persons named only in Count One for acts released by paragraph 3.a(iii)
      above.

 d. In the event that a Settling Defendant becomes       aware that Plaintifß have assefted
      or asseft in the future a claim arising out of or relating to Tribune or the LBO
      against any trust or any savings or stock ownership plan account or vehicle
      controlled or funded, in whole or in part, by such Settling Defendant, that Settling
      Defendant may notify PlaintifTs'counsel of his or her interest in the entity. In the
      event such trust, savings or stock ownership plan account or vehicle makes a
      payment to any of the Plaintiffs arising out of such claim, the Plaintiff(s)
      receiving such payment and the interested Settling Defendant shall use best efforts
      to identify and implenrent a reasonably practical means of determining the portion
      of actual loss, if any, derivatively incurred by such Settling Defendant on account
      of the such payment, and such Plaintiffs will refund to such Settling Defendant
      the amount of agreed-upon loss. Any dispute arising under this paragraph 3.d will
       be resolved by the Bankruptcy Court or, if the Bankruptcy Court lacks
      jurisdiction, by a federal or state couft in New York County, New York.

 e    The Settling Defendants and Settling Defendant Related Persons release and
      covenant not to sue (i) the Plaintiffs, (ii) all trusts and entities controlled by the
      Plaintifß, and (iii) the holders of Tribune's notes or interests in the Litigation
      Trust, for all claims of whatever kind or nature, whether known or unknown,
      suspected or unsuspected, asseded or unasserted, arising at law, in equity or
      otherwise, frxed or contingent, liquidated or unliquidated, including claims any
      one or more of the Settling Defendants or D&O Insurers brought or could have
      brought against any of the Plaintiffs relating to Tribune, including but not lirnited
      to, any actual or threatened Rule 11 or any other sanctions motions. The
      foregoing release includes, but is not be limited to, the withdrawal of any and all
      claims by any Settling Defendant against the Debtors' estates, the Litigation Trust,
      or the Litigation Trust Plaintiff, including the D&O Tribune Claims and any
      claims by EGI or EGI-TRB. The withdrawalof all such claims shallbe deemed
      to have occurred, without further action, upon the releases in this paragraph 3.e
      becorning effective.

 f.   For the avoidance of doubt, the release set forth in paragraph 3.e excludes in all
      respects any claim the Settling Defendants may have against Tribune Media
      andl or against any of the reorganized Tribune Debtors for recovery of a
      Management Incentive Program Award that was withheld during the course of the
      Tribune bankruptcy IECF No. 13389].

 g.   Any person within the scope of subsection 3.a(ii) or (iii) above shall, as a
      condition of the Plaintiffs'release, be deemed to release and covenant not to sue
      Plaintifß for any and all claims that one or more such persons assefted or brought
      or could have asserted or brought against any of the Plaintiffs relating to Tribune.




                                        7
        Case 08-13141-BLS            Doc 14537-3        Filed 05/31/19      Page 12 of 82

                                                                              EXECUTION COPY


            h.   The Settling Defendants release and covenant not to sue one another for any and
                 all claims that one or more of the Settling Defendants asserted or brought or could
                 have asserted or brought against each other relating to Tribune.

            i.   No Settling Party is releasing any right to enforce this Settlement Agreement.

            j.   The Settling Parties acknowledge that the releases set forth above encompass
                 claims that may not be known to or suspected by them at the time this Settlement
                 Agreement is made. The Settling Parties expressly agree to such releases and
                 waive any and all rights they may have under Section 1542 of the California Civil
                 Code and any other law of similar effect in any jurisdiction.

       4.      Waiver of Subrogation arrd Contribution. The Settling Defendants lrereby release,
waive, and covenant not to sue for any subrogation recoveries or for contribution or
indemnification from any person or source for all or part of the Settlement Payment or any fees
or expenses incurred in defense of any of the litigation matters settled hereunder. The Settling
Defendants further acknowledge the bar order set forth in the Plan. The Settling Defendants
represent and warrant that the D&O Insurers are separately agreeing to waive any such
subrogation and contribution rights, not including reinsurance, pursuant to a separate agreement
into which the Settling Defendants are entering with the D&O Insurers (the "lnsurance
Settlement A greement").

       5.      'lolling Agreements. EGI-TRB hereby relinquishes all rights under the Tolling
Agreements and the related litigation it comrnenced against the parties named in the Tolling
Agreements. EGI-TRB will provide a release to any non-settling defendants who rnay require it
as a condition of settling claims by any or all of the Plaintiffs to recover LBO Proceeds.

       6.        Court Approval and Bar Order.

            a.   As required by the Litigation Trust Agreement, the Litigation Trust Plaintiff shall
                 f,rle in the Bankruptcy Court a motion to approve this Settlement substantially in
                 the form of Exhibit A hereto (the "Approval Motion"). This Settlement
                 Agreement may be fìled with the Approval Motion. The Settling Defendants
                 agree to support the Approval Motion and appear (through Liaison Counsel and/or
                 other counsel collectively authorized to speak on behalf of all Settling
                 Defendants) at any hearing or conference that may be scheduled in respect of the
                 Approval Motion.

            b.   The Litigation Trust Plaintiff and the Settling Defendants shall jointly file in the
                 District Court a motion to issue a Bar Order substantially in the form attached
                 hereto as Exhibit B (the "Bar Order Motion") for the protection of the Released
                 Defendant Parties from any claim for non-contractual indemnity or contribution
                 by any person who is not a Settling Defendant based on the continued asseftion of
                 any claim by the Plaintiffs against suclr person arising out of the LBO.

            c.   In the event the District Court does not enter the Bar Order for any reason or the
                 Litigation Trust Plaintiff does not move the District Court to do so for any reason,
                 the Litigation Trust Plaintiff shall request that the Bankruptcy Court issue

                                                   I
           Case 08-13141-BLS              Doc 14537-3       Filed 05/31/19       Page 13 of 82

                                                                                   EXECUTION COPY


                    proposed f=rndings of fact and conclusions of law granting the Bar Order, and then
                    ask the U.S. District Court for the District of Delaware ("District Court of
                    Delaware") to affirm those proposed findings of fact and conclusions of law, and
                    thereby grant the Bar Order. If both the District Court and the District Court of
                    Delaware decline to enter the Bar Order and such declination orders are final and
                    non-appealable, the Settling Defendants shall have the option to declare this
                    Settlement Agreement to be null and void within l0 business days of such orders
                    becoming final and non-appealable.

               d.   To the extent any court declines to enforce the Bar Order for any reason, Plaintiffs
                    will reduce any claim against any non-settling defendant to the extent necessary to
                    achieve the judgment reduction contemplated in the Bar Order.

       7   .        Dismissal of Claims

               a. Within l0 business     days of the releases inparagraph 3 becoming effective, the
                    Litigation Trust Plaintiff (x) shall file in the District Court notices of dismissal of
                    all claims against (i) the Settling Def'endants and (ii) the Settling Defendant
                    Related Persons listed on Schedule 4 with prejudice and without costs or
                    attorneys' fees to any party, or (y) to the extent the FitzSimons case is then before
                    the Court of Appeals, shall file notices or motions to dismiss their appeals
                    regarding their claims against and only against (i) the Settling Defendants and (ii)
                    the Settling Defendant Related Persons listed on Schedtlle 4.

               b. Within    10 business days of the releases in paragraph 3 becoming effective, the
                    Noteholder Plaintiffs and Retiree Plaintiffs (x) shall file notices or motions to
                    dismiss their appeals regarding their claims against and only against (i) the
                    Settling Defendants and (ii) the Settling Defendant Related Persons listed on
                    Schedule 4 individually named as defèndants in such cases, or (y) to the extent the
                    Noteholder and Retiree Plaintiff cases are pending before the District Court, shall
                    file in the District Court notices of dismissal with prejudice and without costs or
                    attorneys' fees to any paúy as to (i) the Settling Defendants and (ii) the Settling
                    Defendant Related Persons listed on Schedule 4 individually named as defendants
                    in such cases.

         8. Relief in Event of Incomplete Payment. To the extent the Settlement P ayment is
not made in full as required by and in the time allotted by paragraph2,the Litigation Trust
Plaintiff shall notify Settling Defendants and the Settling Defendants shall have five (5) business
days lrom issuance of said notice to (a) cure the breach and make the Settlement Payment in full
or (b) disclose to Plaintiffs the identity of the non-paying Settling Defendant(s) and/or D&O
Insurers. If the Settling Defendants and/or D&O Insurers do not make the payment in full within
the foregoing cure period, then the Litigation Trust Plaintiff rnay in his discretion either (x)
declare the Settlement Agreement null and void and, upon returning the payments that were
made, resume the litigation against all Released Defendant Parties or (y) fìle a motion and/or
separate legal proceeding for breach of the Settlement Agreement against the non-paying Settling
Defendant(s), who shall each be jointly and severally liable for the shortfall by the non-paying



                                                       9
            Case 08-13141-BLS            Doc 14537-3               Filed 05/31/19   Page 14 of 82

                                                                                     EXECUTION COPY


Settling Defendants and for the costs and reasonable attorneys'fees incurred in connection with
such motion or proceeding.

        9.                         Coo     tion w                          The Settling
Defendants agree that should their depositions be requested in connection with any non-settled
clairns against other defendants they hereby authorize their counsel to accept service of a
subpoena, will provide truthful testimony, and will make reasonable efforts to cooperate in
scheduling such deposition to last up to one full day. The Settling Parties agree to meet and
confer ifPlaintiffs or any defendants contend a second day is reasonably needed for such
deposition.

       10.        Representation and Warra$y. As an inducement to Plaintiffs to enter into this
Settlement,   the Settling Defendants represent and warrant that (a) to the best of their current
knowledge, as of March 20,2019, tlre approximate amount unpaid from the original Tribune
D&O Tower is correctly set forth in the Term Sheet and; (b) to the best of their current
knowledge, no furtlier insurance or indemnification rights exist, excepting (i) payment by the
D&O Insurers of then unbilled and/or unpaid defense costs, (ii) claims to indemnification from
the Litigation Trust Plaintiff (which indemnification claims are released by this Agreement), or
(iii) in the case of Zell, any potential indemnification from EGI, EGI-TRB or Sam Investment
Trust for legal fees and expenses that are not otherwise paid by insurance.

        I   l. Notices: Any notices or communications relating to this Settlement Agreement or
depositions contemplated in paragraph 9 above shall be in writing and sent by overnight mail and
email to the Settling Parties through counsel as listed below. Any Settling Party may change its
address for notices and communications by supplying all Settling Parties with new contact
information:

                 a. Litigation Trust Plaintiff
                            Marc S. Kirschner
                            Kirschner Consulting Company
                            I 120 Park Avenue, Suite I 8A
                            New York, NY 10128
                            mskirschner@kirschnerconsu lti ng.com

                            Akin Gump Strauss Hauer & Feld LLP
                            One Bryant Park
                            New York, NY 10036
                            Attn: David M. Zensky and Mitchell Hurley
                            dzensky @,aki n gu mp.   co   m
                            mhurley@akingurnp.com




                                                              10
Case 08-13141-BLS             Doc 14537-3    Filed 05/31/19     Page 15 of 82

                                                                 EXECUTION COPY


 b.   Noteholder Plaintiffs

              Akin Gump Strauss Hauer & Feld LLP
              One Bryant Park
              New York, NY 10036
              Attn: David M. Zensky and MitchellHurley
              dzen sky (ò,ak n gu m p. c o m
                           i


              mh urley@akingurnp. com


 c.   Retiree Plaintiffs

             Teitelbaum Law Group, LLC
              I Barker Avenue, 3rd Floor
              White Plains, NY 10601
             Attn: Jay Teitelbaurn
             jteitel baum@tblawl lp.com

 d.   ZellEntity Defendants and Samuel Zell

              Jenner & Block LLP
              353 North Clark Street
              Chicago, lL 60654
              Attn: David Bradford and Andrew Vail
              dbrad ford @, j e n ner. com
              avail@jenner.com

 e. Harry Amsden,    Stephen D. Carver, Dennis J. FitzSimons, Robert Gremillion,
      Donald C. Grenesko, David Dean Hiller, Timothy J. Landon, Richard H. Malone,
      John E. Reardon, Scott C. Smith, John J. Vitanovec, Kathleen M. Waltz, David D.
      Williams, John F. Poelking, Irene M.F. Sewell, or any of the Additional Executive
      Defendants or Additional Defendants:

              Shook, Hardy & Bacon L.L.P.
              I I I South Wacker Drive
              Clricago, Illinois 60606
              A11n: Lynn H.    Murray and David E. Schoenfeld
              lmurray@,shb.com
              dschoenfeld@shb.com




                                        l1
Case 08-13141-BLS             Doc 14537-3          Filed 05/31/19   Page 16 of 82

                                                                     EXECUTION COPY


 f.   Betsy D. Holden, J. Christopher Reyes, Dudley S. Taft, Enrique Hernandez, Jr.,
      Miles D. White, Robert S. Morrison, or William A. Osborn:

                                         & Flom LLP
             Skadden, Arps, Slate, Meagher
             155 North Wacker Drive
             Chicago, Illinois 60606
             Attn: Matthew Kipp and Timothy Frey
             m atth ew.   kipp @,skad den.   com
             ti moth y. frey @ skad d en co
                                        .     m

             Skadden, Arps, Slate, Meagher         & Flom LLP
             Four Times Square
             New York, New York 10036
             Attn: Robert Fumerton
             robert.fu merton@skadd en.com

 g.   Mark Hianik,lrving Qrlimby, John D. Worthington IV, Betty Ellen Berlamino,
      Tom E,. Ehlmann, or PeterA. Knapp:

             Steptoe & Johnson LLP
             I 15 South LaSalle Street, Suite 3100
             Chicago, Illinois 60603
             Attn: Michael   Dockterman
             mdockterman@steptoe. con,

 h. Crane Kenney
             Latimer LeVay Fyock LLC
             55 W. Monroe Street, Suite 1 100
             Chicago, Illinois 60603
             Attn: Richard A. Saldinger
             rsaldi nger@llfl egal.com

      Chandler Bigelow

             Sperling & Slater, P.C.
             55 West Monroe Street, Suite 3200
             Chicago, Illinois 60603
             Attn: Steven C. Florsheim
             sfl orsheim@sperl ing-law.com
             bss@sperling-law.com




                                              12
         Case 08-13141-BLS          Doc 14537-3        Filed 05/31/19      Page 17 of 82

                                                                             EXECUTION COPY

           j    Daniel Kazan

                       Arnold & Porter Kaye Scholer LLP
                       70 West Madison Street, Suite 4200
                       Chicago, Illinois 60602
                       Attn: Alan Salpeter
                       alan. salpeter@apks.com

           k.   Timothy Knight

                       Hannafan & Hannafan, Ltd.
                       One East Wacker Drive, Suite 2800
                       Chicago, Illinois 60601
                       Attn: Blake T. Hannafan
                       bth@hannafanlawcom

           L    Thomas Finke, Brian F. Litman, Patrick Shanahan, Gary Weitman, Pamela         S
                Pearson, Vincent R. Giannini, John R Hendricks, or Gina M. Mazzaferri

                       FrankGecker LLP
                       1327 W. Washington Boulevard
                       Suite 5G-H
                       Chicago, lL 60607
                       Attn: Joseph D. Frank
                       jfrank@fgllp.com

        12.     No Admission. This Settlement Agreement is being made in lieu of a judicial
determination with no admission of liability or wrongdoing or of the merits of any claim or
defense. This SettlementAgreement, and any and all negotiations, documents and discussions
associated with it or the Mediation, is not and shall not be deemed or construed to be an
admission, adjudication or evidence of any fault, violation of any statute or law, or of any
liability or wrongdoing by the Settling Defendants. Further, this Settlement Agreement is not
and shall not be deerned or construed to be an admission, ad.iudication or evidence of any lack of
merit of any of the claims asserted by the Plaintiffs. The Settlement Payment does not represent
the complete damages the Plaintiffs contend they could prove attrial or that certain of the
defendants could obtain through their bankruptcy claims.

        13. Rules of Construction. When neces sary herein, all terms used in the singular shall
apply to the plural, and vice versa, and all terms used in the masculine shall apply to the neuter
and feminine genders, and vice versa. Unless the context of this Settlement Agreement clearly
requires otherwise: (a) "or" has the inclusive meaning frequently identifìed with the phrase
"andlot," (b) "including" has the inclusive meaning frequently identified with the phrase
"including but not limited to" or "including without limitation," and (c) references to
"hereunder," "herein," or hereof ' relate to this Settlement Agreement as a whole.

        14. Entire Agreement. This Settlement Agreement, inclusive of its schedules and
exhibits, constitutes the entire agreement of the Settling Parties with respect to the subject matter

                                                 13
         Case 08-13141-BLS          Doc 14537-3       Filed 05/31/19      Page 18 of 82

                                                                            EXECUTION COPY


oontained herein, and supersedes all prior and contemporaneous negotiations and agreements,
oral or written, including the settlement term sheet dated March 26,2019. No representations,
oral or written, are being relied upon by any party in executing this Settlement Agreement other
than the express representations contained in this Settlement Agreement. There are no
restrictions, agreements, promises, warranties, covenants, or undertakings between the parlies
with respect to the subject matter herein other than those expressly set forth herein. This
Settlement Agreement, however. is independent of any separate written agreements among some
or all of the Settling Defendants or between sonìe or all of the Settling Defendants and some or
all of the D&O lnsurers (including without limitation the lnsurance SettlementAgreement),
which agreements shall survive this Settlement Agreement in full.

        15.       Governine Law and Forum. This Settlement Agreement shall be governed by the
 laws of the State of New York without reference to rules governing conflicts of law. The Settling
Parties agree that any legal action arising out of or in connection with this Settlement Agreement
shall be brought in federal couft in New York County, New York (or if such court lacks
.iurisdiction, in state couft in such county), and each Settling Party accepts and submits himself,
herself, or itself to the.jurisdiction of such court with respect to any such action.

        16.     Drafting. The Parties.iointly drafted this Settlement Agreement. Any rule of law
or any other statute or legal decision or conlmon law principle that would require interpretation
of any term or alleged arnbiguity in this Settlernent Agreement against the person or entity who
drafted this Settlement Agreement is of no application and hereby is expressly waived and
disclairned and rnay not be utilized or relied upon by any of the Settling Parties.

        17.     Successors and Assigns. This Settlement Agreement shall be binding on the
Settling Parties and their heirs, administrators, successors, and assigns.

        18.  No Modification. This Settlement Agreement may not be altered, modifìed, or
amended except by written instrument signed by the parties hereto.

        19.     Execution and Counterparts. The Parlies agree that (a) this SettlementAgreement
may be executed in multiple counterparts, each of wlrich shall be deemed to be and have the
same force and effect of an original, and allof which taken together shall constitute and be
construed as a single, binding instrunrent; and (b) a photocopied or PDF-scanned signature on
this Settlement Agreement shall be as good as an original signature. The Settling Parties agree
that this Settlement Agreement rnay be executed by counsel to each individual Settling Party,
with the effect of binding such Settling Party to the Settlement Agreement.




                                                 t4
         Case 08-13141-BLS           Doc 14537-3         Filed 05/31/19     Page 19 of 82

                                                                             EXECUTION COPY


        20.     Authoritv. The undersigned Counsel who are signatories to this Settlement
Agreement represent and warrant that they have all necessary authority to execute this
SettlementAgreement on behalf of their listed clients and to bind those clients to its terms. Each
Settling Party represents and warrants that: (a) she, he, or it has obtained all necessary approvals
or authorizations required to consummate the covenants, releases, and conditions of this
SettlementAgreement and to effectuate the resolution of allof the claims which are the subject
of this SettlementAgreement (subject to court approval, pursuant to paragraph 6 above), and
(b) she, he, or it has not and will not make any assignment or transfer of any of the claims to be
released by that Settling Party pursuant to this Settlement Agreement unless any such assignee or
transferee agrees in writing to be bound in all respects by this Settletnent Agreement.

                                  I s i gnature s on.þllow i ng page   sJ




                                                    15
        Case 08-13141-BLS       Doc 14537-3   Filed 05/31/19     Page 20 of 82

                                                                      EXECUTION COPY




ACCEPTED AND AGREED TO:                       Dated:        16,2019



  MARC S. KIRSCHNER, AS                  AKIN G          STRAUSS HAUER &
  LITIGATION TRUSTEE FOR THE             FELD LLP,        COI.JNSEL FOR
  TRIBIJNE LITIGATION TRUST              DELAWARE              T COMPANY (AS
                                         SUCCESS         TRUSTEE-IN-INTEREST
                                         TO LAW                     TRUST
                                         COMPANY           NEW YORK), in its
                                         capacity as            indenture trustee for
  By:                                    certain series f Senior Notes, DEUTSCHE
                                         BANK TRUS COMPANYAMERICAS,
 Kirschner Consulting Company            in its capacity   successor indenture
 1120 Park Avenue, Suite 184             trustee for        series of Senior Notes,
 NewYork, NY 10128                       AND              GTON TRUST
 Phone: (212) 860-7577                   COMPANT its capacity as successor
 Fax: (212) 722-0349                     indenture         for the PHONES Notes
 E-mail:
 mskirschner@kirschnercons ulting. com

                                         By

                                         Akin Gump           Hauer & Feld LLP
                                         One Bryant
                                         New York,      10036
                                         Phone: (212)     1000
                                         Fax: (212)     1002
                                         E-mail:         @akingump.com


 JAY TEITELBAUM, AS COLTNSEL
 AND ATTORNEY-IN-FACT
 FOR THE RETIREE PLAINTIFFS

 By

 Teitelbaum Law Group, LLC
 I Barker Avenue, 3rd Floor
 White Plains, NY 10601
 Phone: (914)437-7670
 Fax: (914) 437-7672
 E-mail : jteitelbaum@tblawllp. com




                                         l6
    Case 08-13141-BLS           Doc 14537-3    Filed 05/31/19     Page 21 of 82



                                                                    EXECUTION COPY




ACCEPTED AND AGREED TO:                        Dated: May 16,2019



  MARC S. KIRSCHNER, AS                  AKIN GUMP STRAUSS HAUER &
  LITIGATION TRUSTEE FOR THE             FELD LLR AS COI-INSEL FOR
  TzuBLINE LITIGATION TRUST              DELAWARE TRUST COMPANY (AS
                                         SUCCES S OR TRUSTEE-IN-INTEREST
                                         TO LAW DEBENTURE TRUST
                                         COMPANY OF NEW YORI(), in its
                                         capaaity as successor indenture trustee for
  By:                                    ceftain series of Senior Notes, DEUTSCHE
                                         BANI( TRUST COMPANY AMERICAS,
  I(irschner Consulting Company          in its oapacity as successor indenture
  1 I20 Park Avenue, Suite 184           trustee for certain series of Senior Notes,
  New York, NY 10128                     AND WILMINGTON TRUST
  Phone: QLZ) 860-7577                   COMPANY, in its capacity as successor
  Fax: (212) 722-0349                                       for the           Notes
  E-rnail:
  mskirschner@kirschnelconsulting.com

                                         By

                                         Akin Gump                  e,F
                                         One Bryant Park
                                         New York, NY 10036
                                         Phone: (212) 872-1000
                                         Fax: (212) 872-1002
                                         E-mai I : dzensky @akingump. com



 JAY TEITELBAUM, AS COLiNSEL
 AND ATTORNEY-IN.FACT
 FOR THE RETIREE PLAINTIFFS

 By:

 Teitelbaum Law Group,LLC
 I BarkerAvenue, 3rd Floor
 White Plains, NY 10601
 Phone: (914) 437-7670
 Fax: (914) 437-7672
 E-mail : jteitelbaum@tblawllp. corn




                                         1,6
           Case 08-13141-BLS                 Doc 14537-3           Filed 05/31/19            Page 22 of 82



                                                                                              IiXECL}T'ION CÛI'Y




ACCEPI'F:D ÀNI] AüRIìEi} TO:                                     Datctl: Mny 16,2(il9



  N4ARtl S. KIRStll       INhl{. i\S                    ÀKIN ü[Jì\4P S'I'I{ALJSS IIAI-IER &
  LITI Ü.{ II ON'I'I{   I.;   ST'E,E FOR T1-I E,        I"ELD Ll.P,;\li ü()LJNSlit, F'(]R
  TRI I]TJN L.   LI'fIIiAT'ION'I'RLIS'f                 I}ËI,.ATVAR['IITT,I SI' COM PANY {AS
                                                        S I.JCCEf;SI}R TRI JST'EE-IN. IN'IEREST
                                                        'Iï LAW DNBHN'|UIIE TIìIJg'Ï
                                                        lìûlvlPÁNY OI? NIlW \'0R.1(J, in its
                                                        captci{¡'     ¿ls   suçces$oì' incletr(ule trtlstcc f'tlr
  ß),                                                                          DEl.i'|SCHA
                                                        ccrt¿ril1 seïies ÖJ Si:nir¡r Noles,
                                                        BANK I"RUST CüT4I}ÅNY AMNRIT]AS,
  Ki t'schncL Consulf ing Com¡rany                      ir.r   its cnpaci[y rts suucessor indcnturc
  1l?0 llar{t Avellue. Suite I 8Ä                       trLrstee     lìlr cert¿rin serirrs t¡i'Sonitr Notes,
  Ncn,Yolh, NY 10128                                    ÄND WI LIv,IINíìTÛN T.RI lST'
  Plrorrc: {21 2J 86f) -7 5i 7                          CO[4['^NY ín its <.rapacily úts succcssÒr
  Ijaxr i2l2l 7?2-ù341)                                 inclentule tnìstee fbr the PIiONES Notçs
  D-rnaii:
  lnslçilschncr{r1kirschnercons        u   Itiug"corn

                                                        lì1''


                                                        r\kin L}um¡r Stt'auss l-lauct'& Fclcl LLP
                                                        Onr: lJr,r'¿nl Pat'li
                                                        Ncrv Yor'[q,        NV l0ù]6
                                                        Phone:       (?,   t2) 872- 10i10
                                                        Irax: (2ll2-) 872-1402
                                                        Lì-nia i I : tlzcnskyú.rlakingunrp.uorn



       t't_il'tlit, B AIJ N..l, AS C() I,JN SìlL
  J"4.\'
  AN D   Al"f 0 ItN IIY-IN-- IrA C'f
  I'OR       F]RE1'f I{H            IN"fIIIFS

  By

  'f                           L[-tì
                 L¿¡lr, ClclLrp,
  I         A'rürur. 3t'd Ir-loor"
  White Plains, NY lo60i
  Plrorre; p 1 4) 437 -7 67 {J
  Fax: {9141 437-767?
  E-nl¡ i I : jteiteIbautrr{ü,rtbIau'I Ip.cort



                                                         l6
    Case 08-13141-BLS                   Doc 14537-3    Filed 05/31/19          Page 23 of 82



                                                                                    E,XNCTITTON COPY


JENNh]R       & BI,OCK LLPAS COLTNSEL            SliûOK H^,RDY        8¿   BACON L.L.P. AS
'lo Ect-:fRB. L.L.c.,EQIJITY GROTJP              COUN   EL TO I.IAITRY AMSDI'N,
                                                         S

INVESTMI]NTS. T,.I,C,. SÀM                       SïJPHEN D. CARVER, DENNIS J.
lNVËS"TM EN 1"f fìU SÏ SÂ MI JEL                 FITZSIM ÛNS, IìOBI]RT GREMII,LION,
y",t:.LL.                                        DONALD C. CRENHSKO. DAVIT)
                                                 DËAN HII-I,ER, TÍMOTTIY ]. Í-ANDON,
                                                 'II]OMAS D. I,EACH, Í,UIS I]. LEWIN,
                                                 R. MARK MALT-ORY R]CHARD H,
B                                                MALON'U, JOIIN E. RIIARDON, SCOTT
                                                 C. SMITH, JO}.IN J. VIIANOVEC,
Jenner      & Block LLP                          KAI'HT,I]EN M. WAUI-Z, DÂVID D.
353 North Clark Street                           WI I,f,I AMS, JOI.IN I.. Í'OELI( ING,
Chicago, IT,60654                                IRENÌ] M.Iì. SEWELL, R{.JTH T]I.T,YN
Phone: (312) 222-9350 (Bradford)                 MTISI,. GI]RAI-D W AGEMA, ROB[ìR'ì]
 (312) 840-8688 (Vailj                           TJ, BELLACK. JOSEPH LEONARI)
Facsinrile: (3 I 2) 840-7375 (Bradford)
(3 l2) tl40"87BIl (Vail)
E-nrai I : dbraci fbrd(@j   erl   ner.com
avail@jerrner,conr                               Iìy

                                                 Shook, I-lardy & Bacon l,,L.P,
                                                 I I I South Waclcer l)rive
                                                 Chicago, ïllinois 60606

                                                 (3 12) 7 04 -7723 (Schoen   t'el   d)
                                                 Facsimile: (3 1 2) 558- l I 95
                                                 E-nra i I : I rnurray()shb.com
                                                 clschoen lè ld@)sh b.com




                                                 tt
     Case 08-13141-BLS                Doc 14537-3     Filed 05/31/19               Page 24 of 82


                                                                                    BXACUTTON CÛPY


JENNEK  & BLüÜK I.LT},qS CÜUNSBL SHÛüK T-TÅADV ¿L B,.\CÛN L.L,P. /iS
T0 ËüI.TRB,l-,L,C., EQUITY üRûUP COUNSEL TO I"TATI.F.Y AMSDEN,
INVESTMENTS, L,LC.' $AM          $Tf,PIjEN i}- ÇARVHß, ÐET{NÏS J"
INVNSTMEN'I'  "IRUST  SAI4UIïL   FITISIMüNS, TTOBERT üRAMILI-I{iN,
ZELL,                            ÜÛNÂLN C. çRENCSKÜ- PAVID
                                               DEAN I-{I LLER, TIMOTI-IY J" LANDON,
                                               1-HOMAS D, LËACH, LUIS Ë. LËWIN,
                                               It. M,{RK lvlALLûRY, I{ICFIÂRD I-1,
8y                                             NÍAI.ONË, JOHN [. RËARDON, SCÛTT
                                               C. SMITI"I, JfiI"IN J, VITANTVHC,
Jenne¡ & Block LLP                             IßTHLEEN M. WAUTZ, EÂVIT} D.
353 North illark Strect                        ÏVILLI,,\h4S, JOFIN F^ POIIT,KINÛ.
Chicngo,   lL 60654                            I tIENIl lvf . [... SËWËLL, RUTI I ELLY N

Pho¡rc: t3 12) 222-935û {Erndford}             tvlU$¡ i", üülìé,LÐ W, AüËMA. Ilûl]ËRT
{312) t4ü-8ú88 {Vail)                          E. BnLIACK, J()S[iPl"t tä$NÀf{t}
Facsimile: (3 I 2) 84t'7375 {Bradfurd)
{312) 840-$788 (Vail)
E-mail : dbrad tbrd @jerl ner.cot11
avail@jcnne r.corn                             By:

                                               Shook,l''lardy   & ßacon t,L,n
                                               II   I Soutlr WacLer ürivs
                                               Chicago, Jllinois 60606
                                               Tcle¡:honc: ti 12) 7 04-"1760 (Murrny)
                                               (3 t?) 7ü4-???3 {schoenfeld)
                                               Facsimile: (3 l2) 558-l lt)s
                                               Ë-ûrail : lmurray@shb,co¡n
                                               ¡J*ch o en l'ç   I   d(Sshb.co ur




                                                t7
     Case 08-13141-BLS                       Doc 14537-3            Filed 05/31/19         Page 25 of 82



                                                                                               EXECI.JTION COPY


SKADDEN, A[TPS, SLATE, MEAGI-IER                     STEPI'OE & .IOI INSON LLP AS
& Irl-OM, LI-P AS COUNSL,L,'fO                       COU'NSI1L TO MARK HIANIK, IRVING
tlLlTSY D. IIOLDIIN,                                 QUTMBY' JOFIN D. WORTI{TNGTON IV
J. C][JRISI'OPI-IE,Iì II.EYES, DI]DI-EY              I]Þ]T''fY EL,I,EN BEIII-AMINO,'fOM 11.
s. T FT, IINI{IQUE TIERNANDEZ, JR.,                  I]}ILMANN, PIITER A. KNAPP
MILES D. WHITE,IIOBNRT S.
MOITRISON, WILLIAM A. ()SI]OIìN

                                         Þ
                                                     Ilv

By                                                   Ste¡rtoe & Johnson LLI'
                                                     1 15 South l.aSalle Stleet, Suitc 3100

Skadden, Arps, Slatc, Mcaghcr &                      Chicago, Illinois 60603
Flonr LLP                                            Tcle¡rlrcrnc: (3 I 2)      51 7   -1243
l5-5 North Wackcr Drivc                              Facsinrilc: (312) 577 -1370
Chicago, Illinois 60606                              Enla   i   I   : mdocktclman(fÌlstc¡rtoc. com
Telephone : (3 12) 407-072t3 (Kipp)
(312) 401-0654 (Frcy)
l;acsinrilc: (3 12) 407 -8575 (Kipp)
(312) 827-9321 (F re y)
E-mail : matthcw,kipp(lskaclclcn.com
tirnothy. f rcy (ijsl<ad dcn.   co   m

Skaclclen, Arps, Slatc, Mcaghcr
Flom LLP
Four Times Sc¡uare
Nerv York, Ncw York 10036
Tclcpltcrnc: (2 I 2) 7 3 5 -3902
E-mai I : robcrt. fìnre rton(i)skadde11. com




                                                     IB
         Case 08-13141-BLS                                                Doc 14537-3                             Filed 05/31/19                      Page 26 of 82



                                                                                                                                                        IìXItCU'nON f-t()I'T

$I(Åt)1.)IjN, AI{"PS. ST.,¡\T}i, Nll],,\(il IIIR                                                 sl'tiP'T'()ri. & .rLlilNs0N Lr,P As
& l.ìt.OM, l.l.P AS tlOtlNSlll,'lTl                                                              (,OIJNSF,I, Tf) I\,1ARI(          I'IIANIIi. I]{VING
Hj]'SY t), I rOL.Dl!,N.                                                                          (.)rlIN4ll\" .rotIN D. w(It{l'l-llNcl{)N Iv
J" (lllT{ÌS IT)PI llìil{ I{}lYlr|j. t)tlDt,liY                                                   Lì11)T'l'Y ËLL[hl IJT;ìRLAt\,llNO- Tül\'{ U.
.S,'lA l'' l'. EN R I Ç1. I ]:ì I I l ilì NAN D I :;7-.,1 11,..                                  Fll.l t, lr.'l,i\ Nl.i. PËTnlì,\ " I(N¡\ PP
l\,1ll,FlS t), \\jllll'l-:. ROIII-:.1{1- S,
N.lülìlìT,1ON" \\jt Llli\l4 À, (iSUüRN

                                                                                                 [ì¡';                \               {**W"m*
B.\':                                                                                            S(c¡rtoi: &. Johnsrrn ì ,l,P
                                                                                                  I l-i SoLrth i,aSaÌlc Slreel. Suitr:                         -1   100
Sl<atlclun.,Ar'¡rs, SIn(e, ì!lcaghcr'                                     &                      (lh ic:irgtr, l I linois 6060i
Irlorn l,'f                 .P                                                                   'f 'clcplroni-:: (3 j 7) 5'l'l - I 243

  55 North \\¡¿rc.ìçcr Drivu'
    I                                                                                            Fccsiilrile: i3l 2) 577-                      ll70
fìh icago, I llirois 6tXi0ú                                                                      Iinl    ai   I   :   nr rlr¡ clc I e rlrr a rr (iilstr:1:1oc. co trr
'l'e le¡:houc:
               {l l2) 407-ü728 (l(ippi
{3 ì z¡ '¡ç7-¡(154 {l;r'c.v)
Facsìrrìle; (:ì I3) 4n7-8575 (l(ipp)
[3 I 2) 827-'J.32. I ilrrelr)
l:i-rn¡i I : nr a t t h crv. lii ¡r¡r {ir)s l< a d rl c n. cot                      r   r

tinr oLhy. fì'cy(rÇsk adrlcr r.r:or n

Slindclen, Àr'ps. Slntc. Mea¡¡irer'
I:ltuu I-.LP
 Irour 'l'ilncs Squarc
Nuw Yr¡rk. Nerr, \iurlç Ill036
'1-e I e¡r lr orte
                   : {2 l2) 7 3 -\ -}9 AZ
l   :,-u l a   i   I   :   ro b c r 1.. 1ì n e rto n ílii",i
                                          r                    lc a ci   d rì r l . c o     nr




                                                                                                 lv
      Case 08-13141-BLS             Doc 14537-3    Filed 05/31/19           Page 27 of 82



                                                                                I¿XDCUTION COPY


LATIMER LeVAY FYOCK LLC] AS                  SPßRLINC & SLATER, P"C]. AS
COIJNSET, TO CIIANE KINNEY                   COLINSET TO CHAM)LER BIGELO W




By:                                          By

Latimer l,eVay Fyock LLC                     Speding   c&.   Slater, P.C.
55 W, Mouloe Strset, Suite I100             55 West Monros Streel, SuìTe 3200
Chìcago, Illinois 6t603                     Chicago, Illinoìs 60603
Teleplrrrrre: (3 12) 422-800i) (gencral)    Tclephone: (31 2) 641 -3200 (Cencral)
(3 12) 661 -1359 (dilcct)                   13 I 2) 61 I -4872 (Irlorsheirn)
Facsinrile : (3 12'l 422^800
                           1                (3 12) 641-487       I (Sperling)
E-rrrai I : rcaldìrrgcrrfi)llflegal.com     Facsimile:   (.3 I   V\ 641 -6492
                                            E-mail ; sflorsheirr: @sperling- law. com
                                            bss @sperlìng- law.conr


ARNOLD & PORTER K,A.\-F]                    IIANNAFAN & HANNAFAN, IJD. AS
SCT-IÛLüR LLPAS COUNSEL TT]                 COTJNSEI, TO 1'IMOTIIY KNTGHT
DÀNIEI, KAZAI..i


                                            Tìy:
By:
                                            Hann¿rfan   &  Hann¿rfan, I-tcl,
Arnold & Pi:rtcr Kaye Scheiler LLP          One East W¿cker f)rive, Stdte 2800
70 Wcst Madison Street, Suite 420()         tìhicago, Illínois 6060 1
Clricago, Illinois 60602                    Telephone: (3 l2) 527-0055
Telephone: i3 i2) 583-2300                  Facsinrile : (3 12) 577 -0220
                           I
F'acsinrile: (3 IZ) 583 -257                E-mail : bth@hamafanlawcom
E-rnail : alan.salpeter(@apks.com




                                             t9
           Case 08-13141-BLS                                                                 Doc 14537-3                      Filed 05/31/19                                               Page 28 of 82


                                                                                                                                                                                             Iiì,ri t.{.1 I i"l' t           (.   }   N l.;f ¡.1'\"


                  \                                               r'\'
.ì,,1' l'     t       llì   i{         1".,-'    1,.\1'       l          ùil ld f ,f "i"i .t\ $        SI'l ::lt I, I i'.lLi                          rt       N   L   ¡\ I'I'Ì,JT. Ì:'"i l. :\ 5
i-lt .i I "; N ti{          :l,          l'{     } {lft ¿'r l:ì li                  L.,N   þlL,\r      r:{.} I i N $ t r-1,'l{                             I   {,;1 J.,\    ti    t }.t    Jjlì.      }-9I
                                                                                                                                                                                                             q
                                                                                                                                                                                                                  iJ.T..!}1,\,




l l -r':                                                                                               l.tt.:                                                                                                          {"^t"
                                                                                                                                                                                                                                      ".,."

ì;Jt itt rrl' [ .,: r.rrç l'r.r:clL I [..,{-'"                                                         \ll.:r'iilllt Ñ t,{lrii'r'. l'{                                        .


ii \li \.1\)nlrii.r 5tr.çc1.. Sltil',, lTtllt                                                          .1lr \\isì'i;f hl¡¡r lr'rrr: lilrt.'e                                     t.   ¡*¡.rit.r :ill{ti.l
t.ìir icLtå11.              I   il!ntli:+              frì    rùl],ì                                   l..l1r            ir,nuri.
                                                                                                                               ir¡r¡ir. r(rl.;{ì"1
                                                                                                                                          ÌII
'ì   ì:'l.t l¡hr ¡ t',*,.              iij t .Ìi 4,f )¡l-.\¡,t{ lti i i:iui ri:ll t l                  '
                                                                                                         l',:ir.ì¡rÌr r,ru r:ì ilì I .l i ii{ } -:l ri ii}                                        {'t -ì rrxr-rr:rl r
r  ì i.)I rirrj-i ìiir frlirt:r t                                         )                            i'i I l3                  iÌ4    I-JliT: iiì{nr..:ittirrt.r
 l:'iri:rìiilil+: {:j ij} l,¿.1'$t.itt                                          I                      {.'i I J'l     ii,l f -.{,C? I l$frL:rli¡:ir1
l    ;;r ri ; r ì I : ti    ;iI^   I   ti   i   n r,l{: rt;   l   I   I { l r: p ri I, ct u i r        l:'iictirriilc; 1..,1 !1.\ li* I -{j,Ítrl¡.
                                                                                                       l :.- r u i I : -r i.l ri i'il ri ii ii'¡jr: ¡'rr,: l i r: r -
                                                                                                                     r   r                                 r       t                  r'              l   ui!,.   ul   rnr
                                                                                                       f'"r..riii,.'¡¡',¡,,¡. ¡;, tg-Il t"',.",.'i Ir t t


,\ii       l\i{-)1     .   l} {*                lj(   il{'fl:l:{ li¡\\'                [i:             I     l,'\lr\.1ì.,\){                               ti:. f l;1,*ul'i,,\l;r\5,f. l.t l')" r\!i
5{:',":i    l{ rl,l..ì1 t"l,f¡ r\$ r tl'}l.jJ);sl;i{ ,'t                                          L)   lì*           .ì,{    ;;!r*1.:        [
                                                                                                                                                 "'
                                                                                                                                                      11   ]'n \1.{ }' l' l"ti' l( ÞJ l { il t l'
ll{lf             lT;i},     HÂi'.,\                   hi



                                                                                                       r, I
 r:l\.
                                                                                                       I    I;rirur.rl¿r¡¡ ó1.                         Hlrnni¡ittn,                   l..t¡.ì.
                                X'jlì'tlúl I [.lr
,,\.t:nrllrJ ¿t J:'rli:lcr t\i:r],Li                                                                   {.    I   i   t*      l.:.lt :,1      l\'¿tcllr,: t: }.1 t:i "c ir, *               r ri   i.* .iX i }i¡
 l{i 1'\rsi liht¿liírrll 5i.ri,*1. IrrjIc .,l,,,itJ{I                                                  t.,hiçr;ì*rr" t IIiu'rÍs Íìir.ili                                          I

        itìrr;;r:'r r}, I I in.rri:; irlirritìl                                                        'îi:lrrf'llr'nr':
                                                                                                                                                      'l¡ i'.1?*{i{l;ti
{. i                               I                                                                                                              (*ì I
       i-.rir¡rlir'irr" i'i ! .1 I r't 1,- r-ìtìi!
'l
                                                                                                       l:r       t¡r:¡.i fi ril ç,:              i:l ).i
                                                                                                                                                       1 5ä?".{l?:;rì
 l,'i¡i.r;;ir'¡ijitr; l;rì I.,1 i il,qí t*.1iÌ{}                                                       l'-l              r¡rrì   l:    irt   I   r,l   ii;ritrt:ri;1¡¡ l              ¡,,r: ç',    rllì
 |'-it,; i i I : lr ¡iill ::il f r'-'l{.'¡'!¡ :;¡.1't.,'i,,¡                                  ¡




                                                                                                            ¡ ',i
       Case 08-13141-BLS                                      Doc 14537-3        Filed 05/31/19                                   Page 29 of 82


                                                                                                                                        Itxtìcti't-toN cotrY

LATINÍ ER LeVAY FYOCK I,I,C- AS                                        SPIIfìl.lNG &. SI-Â|l1lì, P.(1.
(lûlINSEL l{) (1R.,\NE KI':NNI:Y                                       ('()1 iNSEI.'l-(] CfJ Å'Nrr)t.lrR ^¡i
                                                                                                         ßl(;EL()\ry



tlv                                                                    lJ   )'

Latinlel Le\¡ay l'ryock Lt.(f                                          Sper-lrng& Slater, P.Ll.
55 \V. ì\lonroe Slreet, Suite I l()0                                   55 West lVlorrroe Street, Suite 3lOt)
(.lr icago, Il I iriois 6()(;03                                        Chìcago, I llinois óüó0i
 I'cle¡:horte; (3 I :l 4?2-|i00{) (gerrelllt                           '['cIelrhone:    (] II) ô4I --ì200 l(Ìeneral)
(3I2) 6ó7- tl59 (ciireut)                                              (l I 2) (r-1 I --lfì7: (Florshcinr)
[ìnc:.rilnjle: (] I 2 ) .122-800 I                                     il ì 2) rr4l-.18? I (Spellin¡:)
l-:-rlai I : r'sa I cl i n¡rer'i.ç1¡l I fì e ga   I   .   c o rrr      lìlcsirnile: (-l I 2) 641 -6-192
                                                                       [i - nl   arI   :   s   l1   cl rs lr e i   rrr(rîis pe   rIi   n¡l-   I   a   \\'. c () r'ì']
                                                                       bssiii;slrerlr ug- Iaw, conr

A1ìN0I,D & PORI'IR KAYI]                                               llANN,,\Fr\N ct l-l,AlrNÀFz\N, L'lD. ¡\S
SC.li()t-ilR LLP ¡\S CIOtINSEI. 1'()                                   ClÒtlNStrL l-O 1-IMOTI-IY KNICìHT
DANIEI, KÂZ¡\N

                      ¿


                                                                       ilv
t3   1';
                                                                       IJannalìur                   & l-lannlifiul,              I.-ttl.
¡\rnolcl     &    Pt.rrter Kaye Scholer LLP                            (.)rrc Ilast Wackel Drive, SLrite l.i(()0
70 West Maclison Street, Suite 4200                                    (lhicaso, lllnois 6l)60 I
                                                                       'lclel:hone-;                  (l l2) 527-0055
Cllricago, Illinois 60(102
1'cleplrone: (3 I : ) 5¡t3-2300                                        Facsirrtile : (312j 527-0220
Fac.sirnile: (3 I 2),5N3-1574                                          Lr- nl¿i I : [rthir[ltarrrra lnnI niv.cclrn
I:-nraì I : ala n.sa lpelcr:(àja¡:rks.conr




                                                                        l9
      Case 08-13141-BLS                             Doc 14537-3     Filed 05/31/19             Page 30 of 82



                                                                                                EïEd'l-lï I (Iti{ f {}P1'

L.\TIh'IER Lç\ltT' Ft'tl['K t.I-t A.S                       5['ERL¡Ìir-] & Ë[.ÅT'E¡L I'.ü.,\$
f ttu ¡{5 EÍ. Tü ('tut},fE Kli}'tÞÇEY                           U NSI: L" Tû f.l{r\ Ntt LE l{ B Iü ELûW
                                                            {,-tl




Fl'                                                         By;

Lurimer Lc\oay Fyo*k Ll-C                                   lÍpetting 8: $lalrr, l1U
55 \l{ hlanrrlr !j{¡cçt, fiuite l10t}                       55 l1bsî ftlon¡irr $trecr. $uitË       liOtl
Chi**gr:. I [1inoir 6tÎì{1}                                 Çhicago, Il [ín':ir 6t)Ét].ì
Tl'le¡hrrnc; { 3 I 2} 4:J-$üüt} {grncra[]                   Tel*phrinr: {11 2J ú41 -l lüù {tlcncrall
{I ¡T'¡{idT- I35ü {dürËst¡                                  ll l ?) rr+ t -l8T?. IFlarshe inrì
Faminri le: tll? I 1::-8lHJ I                               (l 131 6-ll *4fl71 {SFçrling}
n-m.ï i h rerldi ng*t ;.i'_úÍl flrgal,c*m                   I¡c¡imilcr    il l:i   ü11-fi{ql
                                                            E"rnail : s fl trshcim:i¡-'*¡rer tit g-larr   .c   nm
                                                            hs s i* s prr I j ry-1 uw, crt m


ARl.;rlLtl    *g    l,LlI{rEt{ l{.Å1'[                      tI¡!NN,{F¿\N -þ l-låHl'{Alî,,\}'¡, LTF. r\S
StlIûLËft t LF ¡t3 L:úUN!íEL Tn                             tlr_iu1{s[t. TfJ T]hlü] I I ï' KNIüI rT
IULNIËL KrtZAl'l


                                                            Fy                         *
B-r;
                                                            It¿¡Ln¡fan rtl t[snnnfzu:. Ltü.
rtrurlLl &. Ftrur Kn-r,e fi*lwler I-l.P                     ür¡e Erst lÏurkcr [trirç" SdtÈ ]S0n
7(J ll'cst h{¿rlisun Strçcl. fiuite 41t10                   {ihìcngn, lllinriis fifi6lt I
Chicn gr. Illi¡rois ñtÌ6t11                                 Trlcphirne; {l t l:l i:7-ftü55
T*l*¡rhnnc; {} I 3l 5gl-llfJù                               F¡csi¡nils; {3 lf } 5:7-U:ltl
F artinrih:: 1.ì I'tl 583-liTq                              Ë-nuil : hthr.frjhsnnsfanlir\l'.   &ür¡1
Ë*nr¡ il : i{an"   s:r!   ¡etur,íF:n   p   ks.   cnnr




                                                             lç
 Case 08-13141-BLS                  Doc 14537-3         Filed 05/31/19   Page 31 of 82



                                                                         ÉXECIITIûI\I CûPY

F'IìANK {.ìICKER LLFAS COI-]NSIlL
T1l T'HC)lvf AS Iìl\ìKE, IlRlÂN F.
I, I'IMAN, IJATRI(: K IìHANA H¡\N-
GÂRY WE]]'N4AN, P,AMEI-A S
I]F.A RSÜ N, V IN CEì\Ï I{. Ü I A N irl- T,'. I.
,iü}.f 5I Iì IIL.NDITICKS. AND GINÄ M
I\4AZZAF'Ë]RfII




Ryr          ù

Fralk(ieckcr LLF
132"7 W. Washington BoLrlcvat-d
Suire sc,l-l
Chlcago, II. ó0607
Telephrrne : 13 I 2) 27 ú-l 402
Facsinr i le: (.3 12) 2'l 6-ttJ] 5
Eni ai I ; j fì'ankl@.fgl lp,com




                                                   20
         Case 08-13141-BLS           Doc 14537-3              Filed 05/31/19     Page 32 of 82

                                                                                   EXECUTION COPY


                          SCHEDULE   1   TO SETTLEMENT AGREEMENT

                                     RETIREE PLAINTIFFS

Abatemarco, Fred A.              Downing, Kathryn M.                           Hessler, Curtis A.
Alcantar, Gerald     J.          Drelrer, Beverly A.                           Higby, James H.
Alfano, Richard S.               Drewry, Elizabeth V.                          Higby, Lawrence M.
Armstrong, C. Michael            Dubester, Michael S.                          Holton, Raymond
Arnold, Gary M.                  Dupriest, Walda (Brandt,                      Horn, Karen Laukka
Arthur, John M.                   Robert F.)                                   Howard, Leslie M.
Barlow, William H.               Dyer, John M.                                 Howe, Mark E.
Barrett, David S.                Erburu, Lois S, Trustee of                    Hughes, Joseph M.
                                   Survivor's Trust
Barwick, Bruce E.                                                              Ibarguen, Alberto
                                 Esgro, David A.
Becker, Todd A.                                                                Imbriaco, James
                                 Falk, Joanne K.
Bell, George                                                                   Isenberg, Steven L.
                                 Fitzgerald, Jarnes            E,.
Bell, Susan P.                                                                 Isinger, William R.
                                 Forgione, Michael              J.
Bergmann, HorstA.                                                              Jansen, Raymond          4.,   Jr.
Blood, Edward L.
                                 Forst, Donald H., Estate            of        Johnson, Edward E.
                                   [Died 01/0412014]
Blue, Kimberly McCleary                                                        Johnson, Robert M.
                                 Fox, Douglas B.
Brauer, Catherine                                                              Johnson, W. Thomas, Jr.
                                 Furukawa, Vance I.
Brennan, Leo                                                                   Junck, Mary E.
                                 Goldstein, Gary          P.
Brief, Kenneth H.                                                              Kabak, Scott W.
                                 Gottsman, Edward J, Jr
Brisco, Robert N.                                                              Kallet, Judith S.
                                 Gottsman, Laura M
Campbell, Patricia G.                                                          Keller, William     F.
                                 Gottsman, Susan
Carpenter, Dian S.                                                             King, Victoria
                                 Gottsman, Thomas                J
Carroll, Lee H                                                                 Klein, Jason E.
                                 Graham, Colin Brad
Casey, Kathleen M.                                                             Klein, Jeffrey S.
                                 Graham, Edward Kenneth
Chandhok, Rajender K.                                                          Klutnick, Susan K.
                                 Graham, lan Roderick
Charles, Randolph R.                                                           Kopper, James L.
                                     Grant, Robert T.
Clayton, Janet T.                                                              Kuekes, Kurt
                                     Guerrero, Richard
Clifford, Patrick A.                                                           Kurtich, Mark H.
                                     Guittar, Lee   J.
Clurman, Andrew W                                                              Lankey, Jeffrey W.
                                     Guthrie, James      F.
Coffey, C. Shelby, lll                                                         Laventhol, David A. Trust
                                     Guttry, Delynn T.
Coppens, Stuart K.                                                              A, Esther Laventhol,
                                     Halajian, Kenneth L.                        Trustee
Cotliar, George J.
                                 Hall, Charlotte H.                            Lee Schneider, R. Marilyn
Crawford, William D.
                                 Halle, Jean                                   Leven, Jeremy Carl
DeYoung, Barbara R.
                                 Haugh, Michael J.                             Levin, Hugh
Dill, John F.
                                 Heaphy Durham, Janis                          Levine, Jesse E.
Dilworth, Ann   E.
                                 Helin, James D.                               Magnuson, Robert G.
             Case 08-13141-BLS   Doc 14537-3             Filed 05/31/19     Page 33 of 82

                                                                              EXECUTION COPY


Maxwell, Donald S, Estate        Schlosberg, Richard T.,     III          Wilson, Julia C.
 of fDied 11l13l20l3l clo        Schnall, Herbert K.                      Woldt, Harold F., Jr
 Marlha Maxwell
                                 Schneider Family Trust -                 Wolinsky, Leo
McGuinness, Kathleen G.           Surviving Spouse's                      Wright, Donald F.
McKeon, John C.                   Trust, Traci Tindall
                                                                          Yamin, Alicia
Meier, Stephen C.                 Trustee
                                                                          Young, Kathleen
Molvar, Janie                    Schneider, Hilary A.
                                                                          Zakarian, John D
Molvar, Roger H.                 Schneider, Howard S.
                                                                          Zakarian, Paul M
Nash, John T.                    Sellstrom, Brian   J.
                                                                          Zapanta, Norene (Tru stee
Newby, Wendy Levin               Semprebon, Nathan H.
                                                                           for Dr. Edward Zapanta
Niese, WilliamA.                 Shaw, James D.                            Trust)
Niles, Nicholas FI.              Shirley, Dennis A.                       Zimbalist, Efrem, III
Norris, James H.                 Shofts, Gary K.
Nuckols, James H.                Simpson, James R.
O'Donoghue, Anna L.              Sito, Louis
O'Sullivan, Robert T.            Stanton, Richard W.
Pandolfi, Francis P.             Sweeney, Judith L.
Parks, Michael C.                Sweeney, Stender E.
Paro, Jeffrey N.                 Toedtman, James S.
Payne, Janette O.                Tunstall, Sharon S.
Perruso, Carol                   Udovic, Michael S.
Perry, Victor A.                 Valenti, MichaelJ.
Peterson, Maureen G              Yaziri,Behzad
Petty, MarthaA.                  Wada, Karen J.
Plank, Jack L.                   Wade, Claudia A.
Redmond, Elizabeth               Walker, Nancy (f/k/a
 Survivors Admin Trust,           Nancy W. O'Neill)
 Wells Fargo Bank,               Wallace, James     W
  'liustee
                                 Waller, Michael E.
Rhoads, S. Keating               Wangberg, Larry W.
Riley, Michael lrrevocable       Weinstein, Howard G
 Trust, Sue Riley Trustee
                                 Wiegand, William D.
Rochfort, Karen Kuekes
                                 Wild, Mary A.
Rose, Michael G.
                                 Willes, Mark H.
Rowe, William J.
                                 Williams, Diane E
Rubin, Richard
                                 Williams, Fred J.
Sandorf, Margaret B               Irrevocable Trust
Sann, Alexander                  Williarns, James T
Scally, Geraldine                Wilson, HazelE,.


                                               2
        Case 08-13141-BLS       Doc 14537-3    Filed 05/31/19   Page 34 of 82

                                                                 EXECUTION COPY


                    SCHEDULE 2 TO SETTLEMENT AGREEMENT

        DEFENDANTS WITH TOLLING AGREEMENTS WITH BGI-TRB LLC

BNP Paribas Securities Corp.
BNP Paribas, New York Branch
Brown Brothers Harriman & Co.
CIBC World Markets Corp.
CIBC World Markets Inc.
Citibank, N.A.
Citigroup Global Markets Inc.
Credit Suisse (USA) lnc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
Eaton Vance Management
Edward D. Jones & Co., L.P.
Goldman Sachs Execution & Clearing, L.P.
Goldman, Sachs & Co.
I(enneth Cahn
National Financial Services LLC
Neuberger Berman LLC
PNC Bank, N.A.
RBC Capital Markets, LLC
SG Americas Securities, LLC
State Street Bank & Trust Company
TD Arneritrade Clearing, Inc.
T'he Bank of Nova Scotia
U.S. Bank, N.A.
UBS Financial Services, Inc.
UBS Securities LLC
Union Ilank of California, N.A.




                                           1
         Case 08-13141-BLS          Doc 14537-3      Filed 05/31/19          Page 35 of 82

                                                                               EXECUTION COPY


                       SCHEDULE 3 TO SETTLEMENT AGREEMENT

                                        D&O

c   Executive Protection Portfolio Insurance Policy No.   81 30- I   880, issued by Federal Insurance
    Company;
e   Excess Policy   No. 193-25-38, issued by Illinois National Insurance Company;
o   Excess Policy No.   DOX G21650675 005, issued by ACE American Insurance Company;
o   Excess Policy No. 5323861-04, issued by ZurichAmerican Insurance Company;
o   Excess Policy No. DFX 0009415, issued by GreatAmerican Insurance Company;
o   Excess Policy No. MCN72109810112007, issued by AXIS Insurance Company;
o   Excess Policy   No. l4-MGU-07-415122, issued by U.S. Specialty Insurance Company;
o   Excess Policy No. NHS624752,issued by RSUI Indemnity Company;

"   A-Side Policy No. 193-25-40, issued by Illinois National Insurance Company;
o   Excess Policy No. 51 2CM1738, issued by St. Paul Mercury Insurance Company;
c   Excess Policy No. 00 DA 0211880-07, issued by Twin City Fire Insurance Company;
o   Excess Policy No. 6803-3016, issued by Federal Insurance Company;
c   Excess Policy   No. l4-MGU-06-415123, issued by U.S. Specialty Insurance Company;
o   Excess Policy No. 1930343-017, issued by Liberty Mutual Insurance Company;
o   Excess Policy No. 8LU099904-07, issued by     XL Specialty Insurance Company;
e   Excess Policy No. C0008711006, issued    byAllied WorldAssurance Company Ltd;and
o   Excess Policy No.   TRIB-l 415C, issued by Corporate Officers & Directors Assurance Ltd.
         Case 08-13141-BLS          Doc 14537-3       Filed 05/31/19     Page 36 of 82

                                                                           EXECUTION COPY


                     SCHEDULE 4 TO SETTLEMENT AGREEMENT

                          SPOUSES AND       AFFILIÄTED PERSONS

Amy A. Shanahan
Andrew Thompson Finke individually and as the beneficiary of certain trusts and 529 Plans
Brian Litman a01ft) Savings Plan
Carol Lynn Finke inclividually and as the beneficiary of ceftain trusts and 529 Plans
Chris Chavez Weitman
Christine Fitzsimons 2004 Trust U/A Dtd 0812612004, Matthew B Fitzsimons, Trustee
Crane H Kenney 401(k) Savings Plan
David Hiller 401(k) Savings Plan
David D. Hiller Trust, dated 12111197
Dennis J F'itzsimons 401(k) Savings Plan
Dennis J Fitzsimons Trust U/A Dtd 0312912001, Dennis J Fitzsimons, Trustee
Diana M. Mallory
Donald C Grenesko 401(k) Savings Plan
Eileen M. I-eonard
Ellen D. Malone
Elizabeth Bigelow
Elizabeth Landon
Gary Weitman 401(k) Savings Plan
Gerald Agema C/F Avery Lauren Agerna       UTMA/IL
Gerald W. Agema Revocable Trust, Gerald W. Agema, Trustee
Gina Mazzaferri 40 I (k) Savings Plan
Gina M. Mazzaferri Rollover IRA
Irene M. Freutel Revooable Trust U/A DTD 0412812001,lrene M. Freutel, Trustee
J. Christopher Reyes 1999 Trust
Jeanne E Fitzsimons 2004 Trust U/A Dtd 0812612004, Matthew B Fitzsimons, Trustee

John and Jann Reardon Trust U/A Dtd 1110311999, John E Reardon, Jann M Reardon, Trustees
John E Reardon 401(k) Savings Plan
John Hendricks 401(k) Savings Plan
John J Vitanovec Trust U/A Dtd 1212711996, John J Vitanovec, Kathleen Geary, Trustees
Julie A. Hendricks


                                                 1
         Case 08-13141-BLS           Doc 14537-3     Filed 05/31/19      Page 37 of 82

                                                                           EXECUTION COPY


Justin G. Agema
Kathleen Geary Trust U/A Dtd 1212711996, Kathleen Geary, John J. Vitanovec, Trustees
Kelly Kenney
Laurie FI. Poelking
Lisa Gollob Finke
Lisa Gollob Finke 2001 Trust u/a/d April 26,2001
Luis E Lewin 401(k) Savings Plan
Luis Eduardo Lewin Trust U/A Dtd05ll411997,Luis Lewin, Sylvia Lewin, Trustees
Marcia Grenesko
Marcia L. Agema, individually and as beneficiary of certain trusts and estates
Martha R. Smith
Matthew B Fitzsimons 2004 Trust U/A Dtd 0812612004, Christine M Fitzsimons, Trustee
Matthew V. Agema
Michael J. Voegtlin
Michael W. Agema
Miles D White 1994 Trust U/A Dtd 0812411994, Miles D White, Trustee
Molly J. Litman
Norma P. Giannini
Pam Pearson    a01ft) Savings Plan
Pat Shanahan40l (k) Savings Plan
R. Mark Mallory 401(k) Savings Plan
R. Mark Mallory Trust U/A Dtd 1213011999, R. Mark Mallory, Trustee
Robert S Morrison 2000 Trust UIAID 1113012000, Robert S Morrison, Trustee
Ronald J. Musil
Ronald J. Musil and Ruthellyn Musil Joint Revocable Living Trust
Ruthellyn Musil 401(k) Savings Plan
Ruthellyn MusilTrust U/A Dtd07l271200l, Ruthellyn Musil, Trustee
Sandra L. Williams
Scott C Smith 401(k) Savings Plan
Scott C Smith Trust U/A Dtd 04/1611983, Scott C Smith, Trustee
Smith and Reilly Family Foundation UlA7ll4l99, Scott C Smith, Martha R Smith, Trustees
Smith Family 1995 Irrevocable Trust
Smith Family 2012Family Trust

                                                 2
        Case 08-13141-BLS            Doc 14537-3     Filed 05/31/19   Page 38 of 82

                                                                       EXECUTION COPY


Stephanie Knight
Stephen D Carver IRA, National Financial Services LLC/Fidelity Management Trust Co,
   Custodian
Taft Broadcasting Company
'fhomas D Leach 401(k) Savings Plan

Thomas S. Finke 401(k) Savings Plan
'fhomas S. Finke IRA

Thomas Seddon Finke 2001 Trust u/a/d May 9, 2001
Thomas W. Perry
Timothy A Sewell
Timothy J Landon 401(k) Savings Plan
Timothy Knight 401(k) Savings Plans
Tracy Leach
hust U/A Dudley S. Taft, Fifth Third Bank, Trustee
Vincent R. and Norma   P.   Giannini Trust
Vincent R. Giannini 401(k) Savings Plan
William A Osborn 2004 Trust UlA9l9l04, William A Osborn, Trustee




                                               J
Case 08-13141-BLS   Doc 14537-3       Filed 05/31/19   Page 39 of 82

                                                        EXECUTION COPY


          EXHIBIT ATO SETTLEMENT AGREEMENT

                    APPRO        ,   MOTION



                lenclosed on the.following pagesl
           Case 08-13141-BLS               Doc 14537-3          Filed 05/31/19          Page 40 of 82




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                                     Chapter l1

 TRIBUNE, MEDIA COMPANY et al., (flWa                       Case No. 08-13141        (BLS) (Bankr. D. Del.)
 Tribune Company),
                                                            (Jointly Administered)
                   Reorganized Debtors.r

 TI_IIS DOCUMENT RELATES TO:                                Case   No. 1l md 2296 (DLC) (S.D.N.Y.)

 In Te TRIBUNE COMPANY FRAUDULENT                           Case   No. 12 mc2296 (DLC) (S.D.N.Y.)
 CONVEYANCE LITIGATION



 MARC       KIRSCHNER, as Litigation
           S.
 Trustee for the TRIBUNE LITIGATION                         Case   No.   12 cv 2652    (DLC) (S.D.N.Y.)
 TRUST,

                   Plaintiff,

   - against -

 DENNIS J. FITZSIMONS, et al.,                              Hearing Date:
                                                            Obj. Deadline:       [          |
                   Defendants.

 And

 Matters listed on Schedule A




                          LITIGATION TRUSTEE'S MOTION FOR AN ORDER
                                            APPROVING SETTLEMENT




         I The Reorganized Debtors, or successol's-in-interest to the Reorganized Debtors, in these chapter 11
                                                                                                                cases,
along with the last four digits of each entity's federal tax identifìcation nurnber, are: Tribune Media Company
(0355); Chicagoland Television News, LLC (1352); and Tribune CNLBC, LLC (0347). The corporate headquartels
and the rnailing address for each entity listed above is 435 North Michigan Avenue, Chicago, Illinois 60611.
          Case 08-13141-BLS               Doc 14537-3          Filed 05/31/19          Page 41 of 82




         Marc S. Kirschner, as Litigation Trustee (the "Litigation Trustee")2 for the Tribune

Litigation Trust (the "Litigation Trust" or the "Trust"), by and through his undersigned counsel,

respectfully moves this Court for entry of an order, substantially in the form submitted herewith,

authorizing the Litigation Trustee to settle his claims against those defendants identified in the

schedule attached hereto as Schedule B (the "Settling Defendants"), in the above-captioned

adversary proceedings, presently pending in the United States District Court for the Southern

District of New York (the "District Couú"), pursuant to that certain settlement agreement, dated

May 16,2019 (the "SettlementAgreement"), attached as Exhibit 1 to the declaration                      of David
M. Zensky, dated May        [    ], 2019 ("Zensky Decl."). In support of this motion, the Litigation

Trustee respectfully states as follows:

                                      JURISDICTIO             AND VENIIE

         l.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. $$ 157 and

1334 and      1l U.S.C. $$ 105(a) and 1142, which jurisdiction was retained pursuant to Article IX of

the Confirrnation Order and Article        XII of the Plan. This motion       is a core proceeding under 28

U.S.C. $ 157(bX2). Venue is proper in this district pursuant to 28 U.S.C. $$ 1408 and 1409. The

statutory and legal predicates forthe relief requested herein are Section 13.3.3 of the Plan and

Bankruptcy Rule 9019.

                                               BACKGROUND

         2.       On December I 8, 2008, the United States Trustee for the District of Delaware,

pursuantto section 1102 of the Bankruptcy Code, appointed the Official Committee of



          2
            Unless othenvise specified, all defined tenns shall have the sarne meaning as in the Foufth Amended Joint
Plan of Reorganizaiiott for Tribune Comparry and Its Subsidiaries (as modified July 19, 2012,lhe "Plan") [Bankr.
D.l. 12072-21, entered by an order of the Court dated July 23,2012 [Bankr. D.l. 12074] (the "Confirmation Order").
Alf references to "Bankr. D.I." refer to the docket in the above captioned action, In re Tribune Media Co., No. 08-
l3l4l (BLS) (Bankr. D. Del.). All references to "MDL D.I." refer to the docket in the consolidated multidistrict
action, In re Tribune Co. Fraudulent Conveyance Litig., No. l1-md-2296 (S.D.N.Y.), unless otherwise specified.

                                                          2
              Case 08-13141-BLS           Doc 14537-3               Filed 05/31/19      Page 42 of 82




Unsecured Creditors of Tribune Company (the "Committee") to represent the interests of all

unsecured creditors in the debtors' cases [Bankr.         D.l. l0l].

          3.       By orders dated October27,2010 and November29,20l0 [Bankr. D.l. 6150,

6657, and 6658], this Court granted the Committee standing to frle and prosecute certain

adversary proceedings, including the action now captioned Marc S. Kirschner, as Litigation

Trustee   for   the Tribune Litigation Trust v. Denni,s      ,1.   FitzSimons, et. al. (the " FitzSimons Action")

That action was colnmenced on November             l, 2010 fBankr. D.1.6202],         and sought to recover,

inter alia, damages for alleged breaches of f,rduciary duty, the issuance of unlawful dividends,

unjust enrichment, preferences, and fraudulent transfers received by the Settling Defendants in

connection with the 2007 leveraged buyout (the "LBO") of the Tribune Company ("Tribune").

The operative complaint is the Fifth Amended Complaint IMDL                     D.l.270ll ("FitzSimons 5AC").

          4.       The Committee also commenced ceftain other actions, including actions against,

inter alia, Settling Defendants Betty Ellen Berlamino, Tom E. Ehlmann, Vncent R. Giannini,

John R. Hendricks, Peter A. Knapp, Brian F. Litman, Gina M. Mazzaferri, Pamela S. Pearson,

John F. Poelking, Irene M.F. Sewell, Patrick Shanahan, and Gary Weitman (collectively, the

"Tag-Along Defendants") seeking to recover certain incentive payments paid in connection with

the LBO (the "Tag-Along Actions").3

          5.       On March 20,2012, the JPML lifted its stay of a Conditional Transfer Order

IMDL D.l.692], thereby transferring the FitzSimons Action to the District Court for coordinated

pretrial proceedings under 28 U.S.C. $ 1407, with the independent state law fraudulent

conveyance claims that had been commenced outside the bankruptcy court (together the




          3
            On May 13,2013 the United States JudicialPanelon Multidistrict Litigation (the "JPML") issued a
Conditional Transfet Order transferring the Tag-Along Actions to the District Court for coordinated or consolidated
pretrial proceedings with the FitzSimons Action pursuant to 28 U.S.C. $ 1407. See MDL D.1.2532.

                                                         J
              Case 08-13141-BLS               Doc 14537-3          Filed 05/31/19         Page 43 of 82




"Creditor Complaints") by the Retiree Plaintifïsa and Noteholder Plaintifßs (together, the

"Creditor Claimants").          See   generally In re Tribune Co. Fraudulent Conveyance Litig., No. l1-

md-2296 (S.D.N.Y.).6

          6.         On July 23,2012, this Court entered an order [Bankr. D.L 120741confirming the

Plan. On December 31,2012, the Plan became effective.                    ,Se¿   Notice of (l) Effective Date of the

Fourtlr Amended Joint Plan of Reorganization for Tribune Company and Its Subsidiaries; and

Bar Date for Certain Claims (Dec. 31,2012) [Bankr. D.1.12939].

          7.         The Plan established the Litigation Trust and transferred to the Litigation Trust,

inter alia, all Preserved Causes of Action (as defined in the Plan), including the clairns assefted

in the FitzSimons Action and Tag-Along Actions, to be prosecuted and/or settled at the direction

of the Litigation Trustee. See, e.g. Plan $$ 13.1, I 3.2, 13.3. The Plan provides that the Litigation

Trustee must obtain "Bankruptcy Court authority" in order to settle any affirmative Preserved

Causes    ofAction where the "stated face amount in controversy exceeds $5,000,000." Id.                      $


13.3.3.

          8.         During the course of the Tribune bankruptcy certain of the Settling Defendants

filed proofs of claim against Tribune or its subsidiaries (together the "D&O Tribune Claims")

and liability,     if any, on such claims was assigned to the Litigation Trust under the Plan. EGI-




          4
          The "Rglilgç_Bþlqt|fß" are certain individual retiree plaintiffs of The Times Mirror Company, Tribune
and/or one or mole of I l0 affiliates or subsidiaries of Tribune.
          s
            Deutsche Bank Trust Cornpany Americas, in its capacity as successor indenture trustee for a cel'tain series
of Senior Notes issued by Tribune ("I)BTCA"), Delaware Trust Company, in its capacity as successor trustee-in-
interest to Law Debenture Trust Company of New York for a cerlain series of Senior Notes issued by Tribune
("Ðe.lg¡C¿rcJru$"), and Wihnington Trust Cornpany, in its capacity as successor indenture trustee for a ceftain
series of Exchangeable Subordinated Debentures issued by Tribune and commonly referred to as the PHONES
Notes ("Wilmington Trust" and together with DBTCA and Delaware Trust, the "Noteholder Plaintiffs").
          6
              The status of the Creditor Cornplaints is described rnore fully under Section B below.

                                                             4
           Case 08-13141-BLS                  Doc 14537-3      Filed 05/31/19      Page 44 of 82




TRB also f,rled claims to collect on a subordinated note issued in connection with the LBO (the

"EGI-TRB Claim").

       9.         Following transfer to the District Court, the Settling Defendants filed pre-answer

motions to dismiss addressed to many of the claims against them, which were fully briefed by

mid-2014. See Phase Two Motion Protocol, Apr.24,2014 IMDL D.l. 5696].

       10.        On December l,20l8,the Fitzsimons A.ction was reassigned from the Honorable

Richard J. Sullivan to the Flonorable Denise L. Cote.          ,See   Order IMDL D.l. 7658]. On January

23,2019, Judge Cote ruled on the Settling Defendants'pre-answer motions to dismiss and

ordered tlre parties to engage in mediation. See Order [MDL D.1.7739].

       A. The Claims Subject to the Settlement Agreement
       I   L      The claims inthe FitzSimons Action and the Tag-Along Actions all arise out              of

Tribune's 2007 LBO and subsequent bankruptcy. The claims subject to the Settlement

Agreement include claims against ceftain current and former Tribune officers, directors,

employees, subsidiary officers, directors and employees, as well as certain entities with which

Sam Zell is affiliated and that were involved in the LBO (the            "Zell Entib¡ Defèndants") for:   (l)
breaches of fiduciary duty, aiding and abetting breaches of fiduciary duty and improper dividend

claims (the "Fiduciary Duty Claims")1; (2) recovery of payments made to various Settling

Defendants and Settling Defendant Related Personss in respect of their Tribune shares (the

"LBOÌtqçççdt") that the Litigation Trustee alleged were fraudulent conveyances (the "LBO

Clawback Claims")e; (3) recovery of certain incentive payments received by various Settling

Defendants that the Litigation Trustee alleged were preference payments or constructive or actual



       1
           See FitzSimons 5AC, Counts    2,3,4,5,6,   12, 13
       8
           As defined in the Settlement Agreement.
       e
           See þ'itzSimons 5AC, Counts   l,   7.


                                                           5
          Case 08-13141-BLS                Doc 14537-3           Filed 05/31/19         Page 45 of 82




fraudulent conveyances (the "lncentive Payment Claims")to; (4) unjust enrichment against

various Settling Defendants (the "Unjust Enrichment Claims")";(5) veil piercing/alter ego,

prefèrence, and other miscellaneous claims against             Zell   and the   Zell Entity Defendants ("Zell

Claims")12; and (6) avoidance, disallowance, and/or subordination of the D&O Tribune Claims

and EGI-TRB Clairn (the "Disallowance Claims")13.

         12.       The Fiduciary Duty Claims, LBO Clawback Claims, Incentive Payment Claims,

Unjust Enrichment Claims, Zell Claims, the Disallowance Claims, the D&O Tribune Claims and

the EGI-TRB Claim are collectively referred to herein as the "Settled Claims".

        13.        The Fiduciary Duty Claims asserted against each Settling Defendant exceed the

$5,000,000 threshold and therefore settlement requires this court's approval. Plan $$ 13.3.3.

Witl-r respect to eleven     (l l) of the individual defendants, the LBO Clawback Claims, the

Incentive Payment Clairns and the Unjust Enrichment Claims also exceed the $5,000,000

threshold and settlement requires approval.la In the aggregate for all of the Settling Defendants,

the LBO Clawback Claims seek $99,522,379 of LBO Proceeds, before consideration of pre-

judgment interest.

         14.       Certain of the Fiduciary Duty Claims and Unjust Enrichment Claims were

dismissed by Judge Cote's January 23,2079 decision. See Order IMDL D.1.7738]. A portion                            of



         10
            See liitzSimons 5t\C Counts 34,35; Kirschner v. Berlamíno, l3-cv-03741 (S.D.N.Y. 2013); Kirschner v.
Ehlmann,l3-cv-03743 (S.D.N.Y. 2013); Kirschner v. Giannini,l3^cv-03748 (S.D.N.Y. 2073); Kirschner v.
Hendricks,l3-cv-03751 (S.D.N.Y. 2013); Kirschner v. Knapp, 13-cv-03750 (S.D.N.Y. 2013); Kirschner v. Litman,
l3-cv-03136 (S.D.N.Y. 2013); Kirschner v. Mazzaferri, l3-cv-03753 (S.D.N.Y. 2013); Kirschner v. Pearson, l3-cv-
03745(S.D.N.Y.2013); Kirschnerv.Poelking,l3-cv-03744(S.D.N,Y.2013);Kirschnerv.Sewell,l3-cv-03737
(S.D.N.Y. 2013); Kirschner v. Shanahan,l3-cv-03739 (S.D.N.Y. 2013); Kirschner v. lleitman,l3-cv-03740
(s.D.N.Y.2013).
        tt See FitzSimons 5AC Count 31.
        12
             See FitzSimons 5AC Counts    8,9,10,11,32.
        13
             See FitzSimons 5AC Counts    33,36.
        ra
             The individual defendants in this category are denoted with an asterisk on the attached Schedule B.

                                                           6
           Case 08-13141-BLS            Doc 14537-3        Filed 05/31/19         Page 46 of 82




the Incentive Payment Claims were dismissed by Judge Sullivan's November 30,2018 decision.


^Se¿
       Decision [MDL D.1.76591.

          15.     The LBO Clawback Claims in Count         I of the FitzSimons complaintwere

<lismissed by the District Court on January     6,2017.    See Order   IMDL D.l. 69241. The District

Court has not entered    a   judgment in respect of any of the dismissed claims, and the Litigation

Trustee's time to appeal from such dismissals has not begun to run.        ,See   Fed. R. Civ. P. 54(b).

          16.     When the FitzSimons Action was fìled, the Committee did not initially assert

claims under l l U.S.C. $ saS(aXlXB), as the Third Circuit's then-current interpretation of I I

U.S.C. $ 546(e) would bar such claims. On April 4,2019, the Litigation Trustee moved to

amend his complaint to include claims to avoid and recover LBO Proceeds under $ 5a8(axlxg).

IMDL D.l.      78 I 7 -191. Judge Cote denied that   motion on April 23, 2019. IMDL D.l. 7917]. The

Litigation Trustee intends to appeal this order, along with other prior dismissals.

          B.   The Creditor Complaints

          17.     In addition to the LBO Clawback Claims brought by the Litigation Trustee, the

Creditor Claimants filed the Creditor Complaints-state-law constructive fraudulent transfer

complaints seeking to recover LBO Proceeds against several thousand defendants, including

from the majority of the Settling Defendants and Settling Defendant Related Persons. On

September 23,2013, the District Court dismissed these claims on standinggrounds.               Inre

T'ribune Co. Fraudulent Conveyance        Litig.,499 B.R. 310 (S.D.N.Y. 2013). On appeal, the

Second Circuit held that these claims were instead barred on the basis of preemption           by I I

U.S.C. $ 5a6(e). In re Tribune Co. Fraudulent Conveyance Litig.,818 F.3d 98 (2d Cir. 2016).

The plaintiffs petitioned for certiorari and the case remained pending at that stage for more than

one year. Thereafter, in light of the decision, Merit Mgmt. Grp., LP v. FTI Consulting,          Inc.,l38


                                                       7
              Case 08-13141-BLS             Doc 14537-3          Filed 05/31/19         Page 47 of 82




S. Ct. 883 (201 8), the Supreme Court issued a statement suggesting that                "[t]he Court of Appeals

or the District Court could decide whether relief from judgment is appropriate." Deutsche Bank

Tr. Co. Ams. v. Robert R. McCormick            Found.,138 S. Ct. 1162(2018). On May 15,2018, the

Second Circuit recalled the mandate in the case. See Order               IMDL D.1.7433). The appeal is

presently with the Second Circuit.

         C. The Mediation

         18.        In accordance with the District Court's order,ls the Litigation Trustee and the

Creditor Claimants (collectively, the "Plaintifß"), the Settling Defendants, and D&O Insurersr6

(collectively the "Settling Parties") engaged in a mediation in person before Stephen M.

Greenberg, amanaging member of Pilgrim Mediation Group,                     LLC. This process included

exchanging detailed mediation statements and participating in oral presentations, in-person

meetings and mediation sessions on March 13, 15, 18, 19,20,and21,2019 and continued

mediation with the mediator by phone on March 22,2019 (collectively, the "Mediation").17 See

Zensky Decl. fl 3.

         19.        The Mediation was a vigorous, arm's-length process. Though the Plaintiffs

initially considered negotiating separately with different groups of defendants, ultimately the

mediator and all parties agreed to negotiate for a global settlement to resolve all of the Plaintiffs'

claims against the Settling Defendants collectively. See id. fl 4. The Settling Parties reached

agreement on a settlement term sheet on March 26,2019, and thereafter executed the Settlement

Agreement.



         rs,See  Order IMDL D.I. 7739] (ordering parties to engage in mediation).
         I6
              The "D&O Insurers" are those insurers listed in Schedule 3 to the Settlement Agreement. See Settlen,ent
Agleement, Schedule 3.
         r7
            The Plaintiffs also separately engaged in a mediation with a nurnber of the shaleholder defendants. That
mediation has now concluded.

                                                            8
               Case 08-13141-BLS         Doc 14537-3         Filed 05/31/19         Page 48 of 82




          20.      In order to reach a complete settlement with the Settling Defendants, the Creditor

Claimants participated in the Mediation and agreed to provide releases to the Settling

Defendants, whom they sued to recover LBO Proceeds, in exchange for a portion of the

Settlement Payment (as defined herein).

                                         RELIEF REOUESTED

          21.      The Litigation Trustee believes that the Settlement Agreement is in the best

interests of the Litigation Trust beneficiaries, and respectfully requests that the Court enter an

order substantially in the form appended hereto approving the Settlement Agreement.

                   D. The Settlement Agreement

          22.      The Settlernent Agreement was entered without any adrnission of liability or as to

the strength or weakness of any claims or defenses. It includes the following terms, among

          8:
othersl

                   A.     Settlement Payment: The Settling Defendants and the D&O Insurers shall
                   pay to the Plaintiffs the aggregate sum of $200 million (the "Settlement Payment").
                   The total Settlement Payment is signifrcantly in excess of the available insurance.

                   B.      Mutual Releases: Upon receipt of the Settlement Paytnent in full, the
                   Settling Parties release each other from all claims that have been or could have been
                   brought by Tribune or anyone suing derivatively on its behalf; as well as all claims
                   that could have been brought against Tribune. This includes the withdrawal of the
                   D&O Tribune Claims and the EGI-TRB Claim, as well as a release of the claims
                   brought by the Creditor Claimants to recover LBO Proceeds.

                   C.     Settling Defendant Cooperation with Future Depositions: The Settling
                   Defendants agree that should their depositions be requested in connection with any
                   non-settled claims they authorize their counsel to accept service of a subpoena, will
                   provide truthful testimony, and will make reasonable efforts to cooperate in
                   scheduling such deposition to last up to one full day in length. The Settling Parties
                   agree to meet and conf'er if Plaintiffs or any defendants contend a second day is
                   reasonably needed for such deposition.



          r8
           The following summary of terms is merely a summary and not intended to be binding on the parties or to
add, subtract, or stand in place of the Settlement Agleernent in any way, and in the event of any alleged
inconsistency, the Settlement Agreement shall control.

                                                        9
              Case 08-13141-BLS            Doc 14537-3       Filed 05/31/19   Page 49 of 82




                    D.      Bar Order: The Settlement Agreement requires that the parties obtain a bar
                    order (the "Bar Order") for the protection of the Settling Defendants from any claim
                    for non-contractual indemnity or contribution by any person who is a non-settling
                    defendant based on the continued asseftion of any claim by the Plaintiffs against
                    such non-settling defendant arising out of the LBO. A proposed Bar Order is
                    attached to the Settlen,ent Agreement as Exhibit B, and will be sought from the
                    United States District Court forthe Southern District of NewYork, as that Court
                    presently has jurisdiction over the claims being settled.

         23.        The Settlement Agreement contains additional provisions related to the

exhaustion of the Tribune D&O Tower.le It provides apaftial release to additional persons          (if

any) who are not Settling Defendants but who are Insured Parties as defined by the primary

D&O policy (the "D&O Polic)r"), solely for claims against any such person in a capacity that

would have been covered by the D&O Policy, including former Tribune directors William

Stinehart Jr., Roger Goodan and Jeffrey Chandler (the "Chandler Directors"). See Settlement

Agreement T 3(aXiii). The District Court previously dismissed the Litigation Trustee's claims

against the Chandler Directors, and they did not participate in the Mediation, nor are they

making any contribution to the Settlement Payment. The Settlement Agreement releases the

Chandler Directors to the extent they would have been covered by the D&O Policy, but the

Chandler Directors are not released from any of the Litigation Trustee's claims to the extent that

they are covered by (a) insurance other than the Tribune D&O Tower and/or (b) indemnif,rcation

rights (other than the alleged obligations of the Litigation Trustee), or from any claims seeking to

recover LBO Proceeds they or any of their affiliated persons or entities may have received. Id.

flfl 3(a)(iii), 3(c).

         24.        The Settlernent Agreement also lists numerous other parties that are not released

by the Plaintiffs in any respect, including certain former shareholders and former legal, financial,

and other advisors to Tribune. See          id.I 3(c). The Settlement Agreement   also excludes from the


         re
              As defined in the Settlement Agreement.

                                                        10
         Case 08-13141-BLS            Doc 14537-3           Filed 05/31/19     Page 50 of 82




releases any claim seeking to recover LBO Proceeds against parties that were narned in the

Creditor Complaints, Count I of the FitzSimons Action or would have been named ìn Count 1-4,

l-B or l-C of the proposed sixth amended cornplaint         in the FitzSimons Action (other than the

Settling Defendants and the Settling Defendant Related Persons listed on a schedule to the

Settlement Agreement). See id.

                                BASIS FOR RELIEF REOUES

        E.       Approval of the SettlementAgreement

        25.      l'he Court has discretion to approve settlements after notice and a hearing.        See


Myersv. Martin (Inre Martin),91F.3d 389,394 &.n.2(3d Cir. 1996). The procedure for

approving a settlement in bankruptcy is set forth by Bankruptcy Rule 9019, which provides, in

relevant part:

         On motion by the trustee and after notice and a hearing, the court may approve a
         conrpronrise or settlement. Notice shall be given to creditors, the United States
         trustee, the debtor, and indenture trustees as provided in Rule 2002 and to any other
         entity as the court may direct.

Fed. R. Bankr. P. 9019(a).

        26.      In determining whether to approve a settlement pursuant to Rule 9019, a

bankruptoy court is required to "assess and balance the value of the claim that is being

compromised against the value to the estate of the acceptance of the compromise proposal."

Martin,9l    F.3d at393. Bankruptoy courts consider four criteria in applying this balancing test:

"(1) the probability of success in litigation; (2) the likely difflrculties in collection; (3) the

complexity of the litigation involved, and the expense, inconvenience and delay necessarily

attending it; and (4) the paramount interest of the creditors." Id. (citing Protective Comm.         for
Indep. Stockholders of TMT Trailer Feruy, Inc.      v.   Anderson, 390 U.S. 414,424-25 (1968)); In re

Northwe stern Corp., No. 03- 1 287 2, 2008 WL 27 043 41, at * 6 (Bankr. D. Del. July 1 0, 2008).


                                                    11
           Case 08-13141-BLS          Doc 14537-3       Filed 05/31/19       Page 51 of 82




(applying this test). Ultirnately, the court's deterrnination assesses whether the compromise

embodied in the settlement "is fair, reasonable, and in the interest of the estate." In re Louise 's,

Inc.,2l I B.R. 798, 801 (D. Del. 1977). However, the Court "need not decide        the numerous

questions of law or fact raised by litigation, but rather should canvas the issues to determine

whether the settlement falls above the lowest point in the range of reasonableness." In re

Capmark ltin. Grp. [nc.,438 B.R. 471, 515 (Bankr. D. Del. 2010). Ultimately, "the court does

not have to be convinced that the settlement is the best possible compromise." In re World

Health Alts., Inc., 344 B.R. 291,296 (Bankr. D. Del. 2006) (internal citations ornitted).

          27.     Here, the Plan does not specify what standard the Court should use in determining

whether to authorize the Litigation Trustee to settle a claim where the stated amount is in excess

of $5,000,000; rather it simply requires Bankruptcy Court authority. See Plan $ 13.3.3. The

Litigation Trustee has previously entered into two other settlements that also required

Bankruptcy Court approval due to the size of the claims settled; in each case Judge Kevin       J.


Carey, who was presiding over these bankruptcy cases at the time, approved the settlements.          ,See


Batrkr.   D.l. 1 4262, I 4394.

          28.     Here, the Settlement Agreement clearly meets whatever burden this Court would

impose. The Settlement Agreement was reached after years of litigation and interlocutory

rulings on two motions to dismiss, and came as a result of hard-fought multiday Mediation with

numerous parties and experienced counsel. The Mediation was led by a skilled and experienced

mediator, and involved the exchange of significant briefing on the parties' factual and legal

arguments. The Settlement Agreement requires a very substantial payment of $200 million,

comprising the balance of available D&O Insurance and individual payments by Settling

Defendants. Settlement Agreement fl 2. The Settlement Agreement was ultimately approved by



                                                  l2
         Case 08-13141-BLS              Doc 14537-3    Filed 05/31/19       Page 52 of 82




not only the Litigation Trustee, but also the Retiree and Noteholder Plaintiffs (insofar as they too

are releasirrg claims), and the Litigation Trust Advisory Board as required by the Plan   $    13.3,3.

        29.     The complexity, expense, and inconvenience of further litigation counsel in favor

of settlement of the Settled Claims. Continued litigation respecting the Settled Claims would

inevitably entail substantial additional professional costs to the Litigation Trust, as well   as


require a significant commitment of time and resources on the part of the Litigation Trust and

counsel and expert witnesses for the Trust. lndeed, in the event the Mediation was unsuccessful

the parties were entering a phase of the litigation that would include up to 40 depositions. See

MDL D.l. 7771. And because these claims concern questions of individual liability of a large

number of defendants. their litigation would require substantial additional discovery and fact

development for each Settling Defendant. Absent the pending settlement, it is likely that

adjudicating these claims will require significant time, effoft, and expense. Fufther, future

litigation could potentially deplete the remaining insurance funds available to settle these claims,

making any judgment won attrial challenging to collect. The compromise embodied in the

Settlement Agreernent eliminates the challenges associated with these individualized findings            of

fact and collections, and enhances the ability of the Litigation Trustee to focus on the other

significant claims in the litigation.

        30.     Courts generally defer to a trustee's business judgment where there is a

legitimate business justification forthe trustee's decision. Martin,9l F.3d at395; see also

[n re Still,444 B.R. 520,523 (Bankr. E.D. Pa. 2010). Here, the Litigation Trustee, Marc                  S.


Kirschner, has substantial experience dealing with complex litigations such as the claims

against the Settling Defendants. Mr. Kirschner is currently Senior Managing Director                of

Goldin Associates LLC, a restructuring firm specializing in financial advisory, interim



                                                  l3
           Case 08-13141-BLS          Doc 14537-3      Filed 05/31/19      Page 53 of 82




managemerrt, litigation support, strategic valuation, governance, independent monitoring,

and fiduciary services.

          31   .   Mr. Kirschner spent most of his 5O-year career   as an attorney in   private

practice and financial advisor specializing in bankruptcy and reorganization, with a heavy

emphasis on complex bankruptcy litigation. From 1987 through January 25,2001, he was

1.he   head of the Bankruptcy and Restructuring Practice, and from January 1,1997,the

Business Practice Group,      intheNew York office of the global law firm Jones Day. In

addition to serving as Litigation Trustee for the'liibune Litigation Trust, Mr. Kirschner also

was the Liquidation Trustee for the SNTL Litigation Trust (formerly, Superior National

lnsurance Gr:oup), in Los Angeles, and the Le-Nature's Liquidation Trust in the Western

District of Pennsylvania, was the Chapter      11 Trustee   for Refco Capital Markets, the largest

affiliate of Refco, lnc., and one of the largest cases ever where a Chapter 1l Trustee was

appointed. Mr. Kirschner is currently the Litigation Trustee and Plan Administrator for

matters arising post-conf,rrmation from the Refco Inc. bankruptcy in New York, and the

Litigation Trustee for the Millennium Health Corporate Claim Trust and Lender Claim Trust

recently formed under the plan of reorganization of Millennium Health LLC in Delaware,

and the Litigation Trustee of the    NWHI Litigation Trust under the plan of reorganization of

Nine West Holdings, Inc., in New York.

          32.      The Settlement Agreement is the product of arm's-length negotiations between

the parties that took place over the course of eight days of intense negotiations and mediation,

during which the parties put forth facts, asseftions, and legal analyses in support of their

opposing positions. Prior to and throughout the negotiations, the Litigation Trustee carefully

evaluated the strengths and risks associated with holding out for a greater settlement or



                                                  14
         Case 08-13141-BLS            Doc 14537-3           Filed 05/31/19       Page 54 of 82




continuing the litigation, and was advised by able counsel, who were fully versed in the

oomplex factual and legal issues involved in the dispute. The end result of the negotiations is a

compromise that the Litigation Trustee believes, in his business judgment, is fair and reasonable

and should be approved by the Court.

                                              NO PRIOR REQUEST

        33.      No previous request for the relief requested in this Motion has been made in this

or any ooutt.

                                                     NOTICE

        34.      Notice of this Motion has been provided to (i) the United States Trustee; (ii) the

Reorganized Debtors;    (iii) the Indenture   Trustees; (iv) the Settling Defendants; and (v) all other

parties entitled to receive notice in these chapter I     I cases   pursuant to Bankruptcy Rule 2002. ln

light of the nature of the relief requested, the Litigation Trustee submits that no further notice

need be given.

        WHEREFORE, the Litigation Trustee respectfully requests that the Court enter an order,

in the form submitted herewith, authorizing the Litigation Trustee to enter into the Settlement

Agreement, and granting such other and further relief as the Court may deem just and proper.




                                                     15
       Case 08-13141-BLS     Doc 14537-3   Filed 05/31/19   Page 55 of 82




Dated: May   ll,2019                            LANDIS RATH & COBB LLP
      Wihnington, Delaware

                                                Richard S. Cobb (No.3157)
                                                James S. Green Jr. (No. 4406)
                                                919 Market Street, Suite I 800
                                                Wilmington, DE 19801
                                                Telephone: (302) 467 -4400
                                                Facsimile : (302) 467 -4450
                                                Email : cobb@lrclaw.com
                                                        green@lrclaw.com

                                                -and-

                                                AKIN GUMP STRAUSS HAUER
                                                & FELD LLP
                                                David M. Zensky
                                                MitchellHurley
                                                One Bryant Park
                                                New York, New York
                                                Telephone: (212) 872-1000

                                                Counsel to the Litigation Trustee




                                      l6
         Case 08-13141-BLS               Doc 14537-3                Filed 05/31/19             Page 56 of 82




                            SCHEDULE A TO APPROVAL MOTION

                                          RELATED MATTERS




r3-cv-3736 (DLC)    Marc S. Kirschner, as Litigation'I'rustee for the Tribune Litigation Trust v. Brian F. Litman

r3-cv-3737 (Dr-C)   Marc S. Kirschner. as Litigation Trustee for the 'lribune Litigation Trust v. Irene M.F. Sewell

r3-cv-3739 (DLC)    Marc S. Kirschner, as Litigation Trustee for the Tribune Litigation 'I'rust v. Patrick Shanaharr

t3-cv-3740 (DLC)    Marc S. Kirschner, as Litigation Trustee for the Tribune Litigation Trust with respect to Preserved
                    Causes of Action v. Gary Weitman


r3-cv-374r (DLC)    Marc S. Kirschner, as Litigation Truslee for the Tribune Litigation'Irust v. Betty Ellen Berlauino

r3-cv-3743 (Dr-C)   Marc S. Kirschner, as Litigation l'rustee for the Tribune Litigation 'Irust v. Tom E. Ehlntann

r3-cv-3744 (DLC)    Marc S. Kirschner, as Litigation Trustee f'or the Tlibune Litigation Trust v. John F. Poelking

l3-cv-374s (DLC)    Marc S. Kirschner, as Litigation Trustee fol the Tribune Litigation l'rust with respect to Preserved
                    Causes of Actiou v. Pamela S. Peatson


l3-cv-3748 (DLC)    Malc S. Kirschner,   as   Litigation Trustee for'the'I'ribune Litigation'frust with respect to Preserved
                    Causes of Action v. Vincent R. Giannini


l3-cv-3750 (DLC)    Marc S. Kirschner, as T-itigation l'rustee f'or the Tribune Litigation 'lrust v. Peter A. Knapp

r3-cv-375r (DLC)    Marc S. Kilschner, as Litigation Trustce f'or the Tribune Litigation Trust v. John Il. Hendricks

l3-cv-3753 (Dr,C)   Marc S. Kilschner, as l-itigation Trustee fbr the Tribunc l-itigation Trust v. Gina M. Mazzaferri




                                                             17
           Case 08-13141-BLS            Doc 14537-3         Filed 05/31/19           Page 57 of 82




                             SCHEDULE B TO APPROVAL MOTION

                                     SETTLING DEFENDANTS2O

Betsy D.  Holden                                           Joseph Leonard

Betty Ellen Berlamino                                      Kathleen M. Waltz
Brian F. Litman                                            Luis E. Lewin*
Chandler Bigelow                                           Mark W Hianik
Crane H. Kenney                                            Miles D. White
Daniel G.Kazan                                             Pamela S. Pearson

David D. Williams                                          Patrick Shanahan
David Dean lJiller{'<                                      Peter   A. Knapp
Dennis J. FitzSimons*                                      R. Mark Mallory*
Donald C. Grenesl<o*                                       Richard H. Malone

Dudley S. Taft                                             Robert E. Bellack

EGI-TRB, LLC                                               Robert Gremillion

Enrique Hernandez Jr.                                      Roberl S. Morrison
Equity Group Investments, LLC                              Ruthellyn Musil
Gary Weitman                                               Sam Investment Trust

Gerald W. Agema                                            Samuel Zell

Gina M. Mazzaferri                                         Scott C. Smith*

IIarry Amsden                                              Stephen   l). Carver
Irene M.F, Sewell                                          Thomas D. Leach*

Irving L. Quimby                                           Thomas S. Finke

J. Christopher Reyes                                       Timothy J. Landon*
John D. Worthington IV                                     Timothy    P.   Knight*
John E. Reardon*                                           Tom E. Ehlmann

John F. Poelking                                           Vincent R. Giannini
John J. Vitanovec*                                         William A. Osborn
John R. Hendricks


        20
          The asterisk denotes the individual defendants for whom the LBO Clawback Claims, the Incentive
Payment Claims and/or the Unjust Enrichment Claims exceed the threshold for which settletnent requires
Bankruptcy Court approval.

                                                      18
               Case 08-13141-BLS          Doc 14537-3           Filed 05/31/19         Page 58 of 82




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                                     Chapter I I

 TRIBUNE MEDIA COMPANY, et al., (flkla                      Case No. 08-13141       (BLS) (Bankr. D. Del.)
 Tribune Company),
                                                            (Jointly Administered)
                                              I
                    Reorganized Debtors.2

 THIS DOCUMENT RELATES TO:                                  Case   No. I I md 2296 (DLC) (S.D.N.Y.)

 In Te TRIBUNE COMPANY FRAUDULENT                           Case   No. 12 mc2296 (DLC) (S.D.N.Y.)
 CONVEYANCE LITIGATION



 MARC S. KIRSCHNER, as Litigation
 'lrustee for the TRIBUNE, LITIGATION                       Case   No.   12 cv 2652   (DLC) (S.D.N.Y.)
 TRUST

                    Plaintiff,

   - against -

 DENNIS J. FITZSIMONS, et al.,                              Hearing Date:      t          ì
                                                            Obj. Deadline:
                    Defendants.

 And

 Matters listed on Schedule A



                                           NOTICE OF MOTION

TO:       (i) the United States Trustee; (ii) the Reorganized Debtors; (iii) the Indenture
Trustees; (iv) the Settling Defendants; and (v) all other parties entitled to receive notice in these
chapter I 1 cases pursuant to Bankruptcy Rule 2002

       PLEASE TAKE NOTICE that, on May I l, 2019, Marc S. Kirschner, as Litigation
Trustee for the Tribune Litigation Trust (the "Litisation Trustee") filed the Litigation
Trustee's Motion for an Order Approving Settlement (the "Motion"), authorizing entry

          2r
           The Reorganized Debtors, or successors-in-interest to the Reorganized Debtors, in these chapter 1 I
cases, along with the last four digits of each entity's federal tax identification number, are: Tribune Media Company
(0355); Chicagoland Television News, LLC (1352); and Tribune CNLBC, LLC (0347). The corporate headquarters
and the mailing address for each entity listed above is 435 North Michigan Avenue, Chicago, Illinois 60611.
        Case 08-13141-BLS         Doc 14537-3      Filed 05/31/19    Page 59 of 82




into, and approval of a Settlement Agreement between the Litigation Trustee and those
defendants (the "Settling Defendants") listed on the attached Schedule B.

       PLEASE TAKE FURTHER NOTICE that responses, if any, to the Motion must
be in writing and filed with the United States Bankruptcy Court for the District of Delaware,
824 North Market Street,3rd Floor, Wilmington, Delaware 19801, and served upon and
received bv the undersisned counsel on or before I               ì lthe "Obiection
Deadline").

      A HEARING ON THE MOTION WILL BE HELD ON I      I BEFORE THE
 HONORABLE BRENDAN L. SHANNON, UNITED STATES BANKRUPTCY
 JUDGE, UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
 DELAV/ARE, 824 NORTH MARKET STREET, 6TH FLOOR, COURTROOM NO. 1,
 WILMINGTON, DELAWARE I98OI.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
 COURT MAY GRANT THE RELIEF REQUESTED BY THE MOTION WITHOUT
 FURTHER NOTICE OR HEARING.


Dated: May   [_1,2019                                    LANDIS RATH & COBB LLP
       Wilmington, f)elaware

                                                         Richard S. Cobb (No.3157)
                                                         James S. Green Jr. (No. 4406)
                                                         919 Market Street, Suite 1800
                                                         Wilmington, DE 19801
                                                         Telephone: (302) 467 -4400
                                                         Facsimile: (302) 467 -4450
                                                         Email : cobb@lrclaw.com
                                                                 green@lrclaw.com

                                                         -and-

                                                         AKIN GUMP STRAUSS HAUER
                                                         & FELD LLP
                                                         David M. Zensky
                                                         MitchellHurley
                                                         One Bryant Park
                                                         New York, New York
                                                         Telephone : (2lZ) 87 2-l 000

                                                         Counsel to the Litigation Trustee




                                              2
               Case 08-13141-BLS                            Doc 14537-3                Filed 05/31/19            Page 60 of 82




                                       SCHEDULE A TO NOTICE OF APPROVAL MOTION

                                                             RELATED MÄTTERS



,.,c as¡,,r-!gm.   ! e¡ ,1.,,,,'i.¡,

 l3-cv-3736 (DLC)                      Marc S. Kirschner', as Litigation Trustee for the Tribune Litigation Trust v. Iìian F. Litman

 r3-cv-3737 (DLC)                      Marc S. Kilschner. as l-itigation Trustee for the Tribune Litigation Trust v. Irene M.F. Sewell

 r3-cv-373e (DLC)                      Marc S. Kirschner, as Litigation Trustee f'or the Tribune Litigation Trust v. Patrick Shanahan

 r3-cv-3740 (Dr-c)                     Marc S. Kirschner. as l-itigation Trustee for the Tribune Litigation Trust with respect to Preserved
                                       Causes of Action v. Gary Weitrnan


 l3-cv-3741 (DLC)                      Marc S. Kirschner, as Litigation'lrustee fbr the Tribune Litigation Trust v. Betty Ellcn Berlamino

 I3-CV-3743 (DLC)                      Marc S. Kirschner, as Litigation Trustee for the Tribune l-itigation Trust v. Tour E. Ehlmann

 t3-cv-3744 (Dr.C)                     Marc S. Kirschner, as Litigation Trustee for the Tribune Litigation l'rust v. John F. Poelking

 l3-cv-374s (Dr-c)                     Marc S. Kirschner, as Litigation l-rustee for the Tribune Litigation Trust with rcspect to Preserved
                                       Causes of Action v. Pamela S. Pearson


 l3-cv-3748 (Dr.C)                     Malc S. Kirschner,   as   Litigation Trustee fol the Tribune Litigation Trusl with respect to Preserved
                                       Causes of Action v. Vincent R. Gianniui


 r   3-cv-37s0 (DLC)                   Marc S. Kirschner, as Litigation Trustee f'or the Tribune Litigation Trust v. Peter A. Knapp

 r3-cv-375r (DLC)                      Marc S. Kirschner, as l-itigation Trustee for the Tribune Litigation 'Irust v. John Iì.. Flendricks

 r3-cv-37s3 (DLC)                      Marc S. Kirschner, as Litigation'l'rustee l'ol the Tlibune Litigation Trust v. Gina M. Maz.za1rèrri




                                                                                3
        Case 08-13141-BLS        Doc 14537-3   Filed 05/31/19        Page 61 of 82




                     SCHEDULE B TO NOTICE OF APPROVAL MOTION

                                SETTLING DEFENDANTS


Betsy D. Holden                                Joseph Leonard

Betty Ellen Berlamino                          Kathleen M. Waltz
Brian F. Litman                                Luis E. Lewin
Chandler Bigelow                               Mark W. Hianik
Crane H. Kenney                                Miles D. White
Daniel G.Kazan                                 Pamela S. Pearson
David D. Williams                              Patrick Shanahan
David Dean Hiller                              Peter A. Knapp

Dennis J. FitzSimons                           R. Mark Mallory

Donald C. Grenesko                             Richard H. Malone
Dudley S. Taft                                 Robert E. Bellack

EGI-TRB, I-LC                                  Robert Gremillion
Enrique Hernandez Jr.                          Robert S. Morrison

Equity Group lnvestments, LLC                  Ruthellyn Musil
Gary Weitman                                   Sam Investment Trust

Gerald W Agema                                 SamuelZell
Gina M. Mazzaferci                             Scott C. Smith
Ilarry Amsden                                  Stephen D. Carver

Irene M.F. Sewell                              Thomas D. Leach
Irving L. Quimby                               Thomas S. Finke
J. Christopher Reyes                           Timothy J. Landon
John D. Worthington    IV                      Tirnothy P. Knight
John E. Reardon                                Tom E. Ehlmann
John F. Poelking                               Vincent R. Giannini
John J. Vitanovec                              William A. Osborn
John R. Flendricks




                                          4
              Case 08-13141-BLS            Doc 14537-3          Filed 05/31/19          Page 62 of 82




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re                                                      Chapter 1l

 TRIBUNE MEDIA COMPANI et al., (flkla                       Case No. 08-13141        (BLS) (Bankr. D. Del.)
 Tribune Company),
                                                            (Jointly Administered)
                   Reorganized Debtors.22

 THIS DOCUMENT RELATES TO                                   Case   No. 1l md 2296 (DLC) (S.D.N.Y.)

 In re ï'RIBUNE COMPANY FRAUDULENT                          Case   No. 12 mc2296 (DLC) (S.D.N.Y.)
 CONVEYANCE I,ITIGAIION



 MARC S. KIRSCHNER, as Litigation
 Trustee for the TRIBUNE LITIGATION                         Case   No.   12 cv 2652    (DLC) (S.D.N.Y.)
 TRUST,

                   Plaintiff,

   - against -

 DENNIS J. FITZSIMONS, et al.,                              Hearing Date:
                                                            Obj. Deadline:       [___l
                   Defendants.

 And

 Matters listed on Schedule A



                   ORDER GRANTING LITIGATION TRUSTEE'S MOTION
                       FOR AN ORDER APPROVING SETTLEMENT

       The Court, having considered the motion of Marc S. Kirschner, as Litigation Trustee for




         22
           The Reorganized Debtors, or sucaessors-in-interest to the Reorganized Debtors, in these chapter I I
cases, along  with the last four digits of each entity's federal tax identification number, are: Tribune Media Company
(0355); Chicagoland Television News, LLC (1352); and Tribune CNLBC, LLC (0347). The corporate headquartels
and the rnailing address for each entity listed above is 435 North Michigan Avenue, Chicago, Illinois 60611.
           Case 08-13141-BLS                  Doc 14537-3          Filed 05/31/19         Page 63 of 82




the Tribune Litigation Trust (the "Litigation Trustee" for the "Litigation Trust") for an

authorizing entry into, and approval of, that certain Settlernent Agreement23 between, inter

alia, the Litigation Trustee and certain Settling Defendants (the "Motion"); and this being                     a


core proceeding pursuant to 28 U.S.C. $ 157(b); and venue being proper before this Court

pursuant to 28 U.S.C. $$ 1408 and 1409, and it appearing that due and sufficient notice of the

Motion has been given under the circumstances; and the Court having determined that the

relief requested in the Motion is in the best interest of the Litigation Trust, the Litigation Trust

beneficiaries, and other parties in interest;         it is hereby:

      1. ORDERED             that the Motion is granted; and       it is fbrther
     2.    ORDERED that the Litigation Trustee is expressly authorized to settle the Settled
           Claims against the Settling Defendant's on the terms described in the Settlement
           Agreement; and it is further
     3.    ORDERED that the Litigation Trustee is expressly authorized to take all future actions
           required or permitted by the Settlement Agreement; and it is further
     4. ORDERED              that the Court retains jurisdiction to enforce the terms of this order.


Dated:                             2019
                                                         The HONORABLE BRENDAN L. SHANNON
                                                         UNITED STATES BANKRUPTCY JUDGE




          23
               Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terrns in the
Motion.



                                                             2
         Case 08-13141-BLS                                Doc 14537-3              Filed 05/31/19              Page 64 of 82




       SCHEDULE A TO PROPOSED ORDER GRANTING APPROVAL MOTION

                                                            RELATED MÄTTERS



Gi!êNumbê¡.'l:   ìr'."., iìirr'ì.ì




r3-cv-3736 (DLC)                     Marc S. Kirschner, as Litigation Trustee for the Tribune Litigation Trust v. Brian F. Litman

r3-cv-3737 (DLC)                     Marc S. Kirschner, as Litigation'[ì'ustee for the Tribune Litigation Trust v. Irene M.1". Sewell

r3-cv-3739 (DLC)                     Marc S. Kirsclrner'. as Litigation Trustee f'or the Tribune Litigation Trust v. Palrick Shanahan

l3-cv-3740 (DLC)                     Marc S. Kitschner. as l,itigation 'l'rustee f'or the 'Iribune Litigation'lrust with respoct to Preserved
                                     Causes of Action v. Gaty Weitman


r3-cv-3741 (DLC)                     Marc S. Kirschner, as Litigation Trustee for thc Tribune Litigation Trust v. Iletty Ellen Berlaurino

r3-cv-3743 (DLC)                     Marc S. Kirsohner, as Litigation Trustee for the Tribune I-itigation Trust v. Tom E. Ehlmann

r3^cv-3744 (DLC)                     Marc S. Kirschner, as Litigation Trustee for the Tribune Litigation Trust v. John F. Poelking

r3-cv-3745 (DLC)                     Marc S. Kirschner, as Litigation Trustee lbr the Triburre I-itigation Trust with respect to Preserved
                                     Causes of Action v. Pamela S. Pearson


l3-cv-3748 (DLC)                     Marc S. Kilschner, as Litigation Trustee for the Tribune Litigation Trust with respect to Preserved
                                     Causes of Action v. Vincent R. Giannini


l3-cv-37s0 (DLC)                     Marc S. Kirschner, as Litigation Trustee f'or the Tribune Litigation Trust v. Peter A. Knapp

r3-cv-3751 (DLC)                     Marc S. Kirschuer, as l-itigation Trustee for the Tribune Litigation Trust v. John R. Hendricks

r3-cv-3753 (DLC)                     Marc S. Kirschner, as Litigation Trustee f'ol the Tribune Litigation Trust v. Gina M. Mazzaferri




                                                                             J
         Case 08-13141-BLS           Doc 14537-3       Filed 05/31/19       Page 65 of 82

                                                                              EXECUTION COPY


                        EXHIBIT B TO SETTLEMENT AGREEMENT

                              TEXT OF PROPOSED RAR ORDF:,R


THIS ORDER implernents the agreement of the Settling Parties as set forth in that ceftain
Settlement Agreement dated May _,2019 (the "Settlement Aereement"). All capitalized terms
not otherwise defìned herein shall have the meaning set forth in the SettlenrentAgreement.

IT IS HEREBY ORDERED that all persons and entities who are not Settling Defendants
(collectively, the "Barred Persons"), are hereby permanently barred, enjoined, and restrained
from commencing, prosecuting, or asserting in this Court, in any federal or state court, or in any
other court, arbitration proceeding, administrative agency, or other forum in the United States or
elsewhere any claim for non-contractual indemnity or contribution against any of the Released
Defendant Parties whether or not denominated as for contribution or indemnity, and whether
assefted as a claim, cross-claim, counterclaim, or third-party claim, where the injury to the
Barred Person is the liability of the Barred Person to any of the Plaintiffs for any claims they or
'fribune brought or brings arising from or out of or relating to Tribune or the LBO ("Barred
Clalt]t"). Barred Claims shall not include any claim for non-contractual indemnity or
contribution against any Released Defendant Party that is not a Settling Defendant or Settling
Defendant Related Person listed on Schedule 4 to the SettlementAgreement, solely in its
capacity, if any, as a pafty who received LBO Proceeds. If a court or tribunal determines that
Barred Claims exist that would have given rise to liability of any Released Defendant Party to a
Barred Person but for this Bar Order, the Barred Persons are also entitled to the judgment
reduction provisions set forth herein; and it is further

ORDERED that this Bar Order is without prejudice to the position of any party as to the
existence, in the absence of this Bar Order, ofjoint liability between a Non-Settling Defendant
and a Released Defendant Party as a matter of law, fàct or equity or of a Barred Claim; and it is
further

ORDERED that in the event any Plaintiff asseLts or continues to asseft a claim against any
Barred Person with respect to the LBO (an "Action"), then, prior to entry of any judgment or
arbitration award ("Judgment") in the Actiorr, the Plaintiff shall provide notice of this Bar Order
to the court or tribunal hearing the Action. If a defendant in such Action requests a finding that
Barred Claims exists, such court or tribunal shall then determine whether the Action gives rise to
Barred Claims on which Released Defendant Parties would have been liable to the Barred
Persons in the absence of this Bar Order. If the court or tribunal so determines, it shall make all
findings necessary to and will reduce any Judgment against such Barred Person in an amount
equal to (a) the amount of the Judgment for the joint harnr times (b) the aggregate proportionate
share of fault (expressed as a percentage) of the Released Defendant Party or Parties that would
have been liable to the Barred Person on a Barred Claim in the absence of this Bar Order as
compared to the aggregate fault of (i) the Barred Person, (ii) such Released Defendant Party or
Parties, and (iii) all other Persons determined by such courl or tribunal to be liable to the Plaintiff
in connection with the Action, whether or not such Persons are sued in such Action. Plaintiffs
reserve all rights to dispute in any current or future case or proceeding orAction any claim by a
Barred Person or Persons that such Person or Persons had or has a Barred Claim affected by this
         Case 08-13141-BLS          Doc 14537-3       Filed 05/31/19      Page 66 of 82

                                                                            EXECUTION COPY

Bar Order. Nothing herein shallpre.judice or operate to preclude the right of any defendant in
such Action to (i) provide notice of this Bar Order to the court or tribunal hearing the Action at
any point, or (ii) raise any issues, claims, or defenses regarding.iudgment reduction or
proportionate share of fault in the court or tribunal hearing the Action at any point in accordance
with applicable law or procedure and this Bar Order. For the avoidance of doubt, nothing herein
shall be deemed to entitle a Plaintiff to more than a single satisfaction of the same loss or
transfer; and it is fufther

ORDERED that nothing herein shall prejudice or operate to preclude the rights of any Barred
Person to asseft any claims or causes of action (including, without limitation, any direct or
personal claims or causes of action), other than claims against any Released Defendant Party as
set fbrth above; and it is further

ORDERED that if any Plaintiff enters into a settlement with any Person with respect to one or
more causes of action related to the LBO, then such Plaintiff shall make commercially
reasonable efforts to include a dismissal, release and waiver by such Person of any Barred
Claims with respect to such settlement; and it is further

ORDERED that this Court shall retain continuing jurisdiction with respect to all matters
concerning this Bar Order.



                             BAR ORDER APPROVAL MOTION



                                lenclosed on the.following pagesl




                                                 2
        Case 08-13141-BLS                     Doc 14537-3                     Filed 05/31/19                 Page 67 of 82




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE: TRIBUNE COMPANY FRAUDULENT                                                     Consolidated Multidistrict Action
CONVEYANCE LITIGATION                                                                 No. I I MD 2296 (DLC)


THIS DOCT]MENT RELATES TO

MARC S. KIRSCHNER, as Litigation Trustee for the
TRIBUNE LITIGATION TRUST
                                  Plaintiff,                                          No. l2 Cv 26sz (DLC)
               -agarnst-

DENNIS J. FITZSIMONS, el a/.,
                                                            De.fendants




               I,ITIGÄTION TRUSTEE AND SETTLING DEFENDANTS'
                    JOINT MOTION FOR      OF A RAR ORDER




Robert J. Lack                                                              David M. Zensky
Jeffrey R. Wang                                                             Mitchell P. Hurley
FRIEDMAN KAPLAN SEILER &                                                    AKIN GUMP STRAUSS HAUER
ADELMAN LLP                                                                 & FELD LLP
7 Times Square                                                              One Bryant Park
New York, NY 10036                                                          New York, NY 10036
(2r2) 833-r100                                                              (212) 872-1000

Attornelts.for Plaintiff Marc S. Kirschner, as Litigation Trustee.for the Tribune Litigation Trust




                           lc o uns   e   I   Iis t   ing   co   nt inue   d o n.fo I low   in g p a ge sf
        Case 08-13141-BLS         Doc 14537-3    Filed 05/31/19       Page 68 of 82




David Bradford                                  Lynn H. Murray
Andrew Vail                                     David E. Schoenfeld
JENNER & BLOCK LLP                              SHOOK, HARDY & BACON L.L.P.
353 North Clark Street                          1 11 South Wacker Drive

Chicago, LL 60654                               Chicago, IL 60606
(312) 222-93s0                                  (3r2) 704-7700

Attorneysfor EGI-TRB, L.L.C., Equiry Group      Attorneys for Haruy Amsden, Stephen D.
Investments, L.LC., Sam Investment Trust, and   Carver, Dennis J. Fitzsimons, Robert
Samuel Zell                                     Gremillion, Donald C. Grenesko, David Dean
                                                Hiller, Timothy J, Landon, Thomas D. Leach,
                                                Luis E. Lewin, R. Mark Mallory, Richard H.
                                                Malone, John E. Reardon, Scott C. Smith, John
                                                J. Vitanovec, Kathleen M. Waltz, David D.
                                                Williams, John E Poelking, Irene M.E Sewell,
                                                Ruthellyn Musil, Gerald W. Agema, Robert E.
                                                Bellack, and,Ioseph Leonard


Matthew Kipp                                    Michael Dockterman
Timothy Frey                                    STEPTOE, & JOHNSON LLP
SKADDEN, ARPS, SLATE, MEAGHER                   115 South LaSalle Street, Suite 3100
& FLOM, LLP                                     Chicago, IL 60603
155 North Wacker Drive                          (3t2) s77-1243
Chicago, IL 60606
(312) 407-0700                                  Attorneyfor Mark Hianik, Irving Quimby,
                                                John D. Worthington I( Betty Ellen Berlamino,
Robert Furnerton                                Tbm E. Ehlmann, and Peter A. Knapp
SKADDEN, ARPS, SLATE, MEAGHER
& FLOM, LLP
Four Times Square
New York, NY 10036
(212) 73s-3e02

Attorneysfor Betsy D, Holden, J. Christopher
Reyes, Dudley S. Taft, Enrique Hernandez Jr.,
Miles D. Ilhite, Robert S. Morrison, and
William A. Osborn


Richard A. Saldinger                            Steven C. Florsheim
LATIMER LeVAY FYOCK LLC                         SPERLING & SLATER, P.C.
55 W. Monroe Street, Suite 1100                 55 West Monroe Street, Suite 3200
Chicago, IL 60603                               Chicago, IL 60603
(312) 422-8000                                  (312) 64t-3200

Attorney.for Crane Kenney                       Attorney.for Chandler Bigelow
          Case 08-13141-BLS      Doc 14537-3    Filed 05/31/19      Page 69 of 82




Alan Salpeter                                  Blake T. Hannafan
ARNOLD & PORTER KAYE SCHOLER LLP               HANNAFAN & HANNAFAN, LTD
70 West Madison Street, Suite 4200             One East Wacker Drive, Suite 2800
Chicago, IL 60602                              Chicago, IL 60601
(312) s83-2300                                 (312) s27-00ss

Attorney.for Daniel Kazan                      Attorn ey.for Timothy Kni ght


Joseph D. Frank
FRANKGECKER LLP
1327 W. Washington Boulevard
Suite 5G-H
Chicago, IL 60607
(312) 276-1402

Attorney.for Thomas Finke, Brian F. Litman,
Patrick Shanahan, Gary Weitman,
Pamela S. Pearson, Vincent R. Giannini,
.Iohn R. Hendricks, and Gina M. Mazzaferri


May   [   1,2019
             Case 08-13141-BLS             Doc 14537-3          Filed 05/31/19          Page 70 of 82




                                       PRELIMINARY STATEMENT

         This motion for the entry of a bar order (the "Motion") arises from the settlement of

claims between Marc S. Kirschner, as Litigation Trustee (the "Litigation Trustee") for the

Tribune Litigation Trust (the "Litigation Trust"), the Retiree Plaintiffs,r the Noteholder Plaintiffs2

(collectively, the "Plaintiffs"), and certain named defendants in the above-captioned action (the

"$ç!fl.i-!g-Dgfe4dan!g"),3 pursuant to that certain settlement agreement, dated May                 [--], 2019 (the
"settlementAgreement"), attached as Exhibit I to the accorÌrpanying declaration of David M.

Zensky, dated May        L],2019      ("Zensky Decl.").

         In accordance with this Court's order, the Plaintiffs and Settling Defendants, along with

certain D&O Insurerss (collectively with the Plaintiffs and Settling Defendants, the "settling

Pa4i_g_q."), engaged    in a vig<lrous mediation process led by a skilled mediator to resolve claims

brought in the action now captioned Marc S. Kirschne4 as Litigation Trustee.for the Tribune

Litigation Trust v. Dennis.I. FitzSimons, et. al. (the"FitzSimons Action"). This process resulted

in the Settlement Agreement in which the Settling Defendants and D&O Insurers agreed to pay



        I The "Retiree Plaintiffs" are certain individual retiree plaintiffs of The Times Mirror Company, Tribune
Cornpany ("Tribune") and/or one or more of 110 affiliates or subsidiaries of Tribune.
         2
            Deutsche Bank Trust Colnpany Americas, in its capacity as successor indenture trustee for a ceftain series
of Senior Notes issued by Tribune ("DBTCA"), Delaware Trust Company, in its capacity as successol trustee-in-
interest to Law Debenture Trust Company of New York for a certain series of Senior Notes issued by Tribune
("DeþrryarcJfuS!"), and Wilmington Trust Company, in its capacity as successor indenture trustee for a certain
series of Exchangeable Subordinated Debentures issued by Tribune and commonly referred to as the PHONES
Notes ("Wilmington Trust" and together with DBTCA and Delaware Trust, the "Noteholder Plaintiffs").
         3
           The Settling Defendants are identified in the Schedule A to this Motion. They include forrner offrcers and
dilectors of Tribune and its subsidiaries, as well as individuals and entities who played roles in the execution of the
2007 leveraged buyout transaction (the "LBO") of Tribune at the center of Plaintiffs' claims.
         a
            Unless otherwise specified, all defined terms shall have the sarne meaning as in the Settlement
Agreement. All references to "Bankr. ECF No." refer to the bankruptcy docket, In re Tribune Media Co., No. 08-
13141 (BLS) (Bankr. D. Del.). All references to "ECF No." refer to the consolidated multidistrict docket, In re
'tTibune Co. þi'audulent Conveyance Litig.,ll-md-2296 (S.D.N.Y.), uuless otherwise specified. "Ð!6j!39rc1&"
refererrces are citations to the Fifth Amended Complaint inlhe Fitzsimo¡is Action [ECF No. 2701].
         s
             The "D&O Insurers" are those insurers listed in Schedule 3 to the Settlement Agreement. See Zensky
Decl. Ex. I, Schedule   3.

                                                           I
             Case 08-13141-BLS             Doc 14537-3          Filed 05/31/19        Page 71 of 82




the Plaintiffs $200 million collectively in exchange for a release from all claims that have been

or could have been brought by Tribune or anyone suing derivatively on its behalf, as set forth in

the Settlement Agreement.6

         The United States Bankruptcy Courl for the District of Delaware (the "Bgnkluplcy

Courl") has approved the Settlement Agreement, as required by the PlanT and authorized the

Litigation Trustee to take all action permitted or required by the Settlement Agreement.                 ,See


Bankr. ECF No.        t_].    A term of the Settlement Agreement is that this Court enter an

appropriate order for the protection of the Settling Defendants, barring any claim for non-

contractual indemnity or contribution by any person who is a non-settling defendant based on the

continued assertion of any claim by the Plaintiffs against such non-settling defendant arising out

of the LBO (the "Bar Order").8 Absent the entry of the Bar Order, the Settling Defendants have

the right to terminate the Settlement Agreement.

         Therefore, in order to fully and finally resolve a significant portion of the above-

captioned litigation, the Litigation Trustee and the Settling Defendants respectfully request the

entry of the Bar Order. Courts of this district, including this Court, have routinely recognized

that such orders barring contribution and indemnity claims are an integral part of settlement in

large complex litigation matters, like this one.         ,See, e.g.,   In re IlorldCom, Inc. Sec. Litig.,2005

WL 6l3107,at         *9-ll   (S.D.N.Y. Mar, 15,2005) (Cote, J.).




         6
           The following summary of terms is merely a summary and not intended to be binding on the parties or to
add, subtract, or stand in place of the Settlement Agreement in any way, and in the event of any alleged
inconsistency, the Settlement Agreement shall control.
         7   Fourth Anrended Joint Plan of Reorganization (July 20,2012) [Bankr. ECF No. 12072-2] (the "Plan").
         8
             A proposed Bar Order is attached as Exhibit B to the Settlenent Agreement. See Zensky Decl. Ex. I at
Ex. B.
                                                          2
             Case 08-13141-BLS            Doc 14537-3           Filed 05/31/19         Page 72 of 82




        I.        Factual Background

         On December 18, 2008, the United States Trustee f'or the District of Delaware, pursuant

to section I102 of the Bankruptcy Code, appointed the Official Committee of Unsecured

Creditors of Tribune Company (the "Committee") to represent the interests of all unsecured

creditors in the debtors'cases fBankr. ECF No. 101].

        By orders dated October 27,2010 and November 29,2010 [Bankr. ECF No. 6150,6657,

and 6658], the Bankruptcy Court granted the Committee standing to                  file and prosecute ceftain

adversary proceedings, including the Fitzsimons Actiorr. That action was commenced on

November 1,2010 [Bankr. ECF No. 6202], and sought to recover, inter alia, damages for alleged

breaches of fiduciary duty, the issuance of unlawful dividends, unjust enrichment, preferences,

and fraudulent transfers received by the Settling Defendants in connection                with the 2007 Tribune

LBO. The operative complaint is the FitzSimons 5AC IECF No. 2701].

        The Committee also commenced ceftain other actions, including actions against, inter

alia, Settling Defendants Betty Ellen Berlamino, Tom E. Ehlmann, Vincent R. Giannini, John R.

Hendricks, PeterA. Knapp, Brian F. Litman, Gina M. Mazzaferri, Pamela S. Pearson, John F.

Poelking, Irene M.F. Sewell, Patrick Shanahan, and Gary Weitman (collectively, the "Tag-Along

Defendants") seeking to recover ceftain incentive payments paid in connection with the LBO

(the "Tas-Alon g AçlLiells").e

         On March 20,2012, the JPML lifted its stay of a Conditional Transfèr Order (see ECF

No. 692), thereby transferring the FitzSimors Action to this Court for coordinated pretrial

proceedings under 28 U.S.C. $ 1407 with the independent state-law fraudulent conveyance


         e
           On May 13,2013 the United States Judicial Panel on Multidistrict Litigation (the "JPML") issued a
Conditional Transfer Order transferring the Tag-Along Actions to this Court for coordinated or consoliclated pretrial
proceedirrgs with the FitzSimons Action pursuaut to 28 U.S.C. $ I407. See ECF No. 2532.
                                                          J
         Case 08-13141-BLS            Doc 14537-3      Filed 05/31/19      Page 73 of 82




claims that had been commenced outside the Bankruptcy Court (together the "Creditor

Complaints") by the Retiree Plaintiffs and the Noteholder Plaintiffs (together, the "Creditor

Claimants").    See   generally In re Tribune Co. Fraudulent Conveyance Litig., No. I l-md-2296

(s.D.N.Y.).

        On July 23,2012, the Bankruptcy Court entered an order fBankr. ECF No. 12074]

confìrming the Plan. On Decemb er 31,2012, the Plan became effective. See Notice of

(l) Effective Date of the Foufth Amended Joint Plan of Reorganization for Tribune Company         and

Its Subsidiaries; and Bar Date for Certain Claims (Dec. 31,2012) [Bankr. ECF. No. 129391.

        The Plan established the Litigation Trust and transferred to the Litigation Trust, inter alia,

all Preserved Causes of Action (as defTned in the Plan), including the claims asseded in the

FitzSimons Action and Tag-Along Actions, to be prosecuted and/or settled at the direction of the

Litigation Trustee. See, e.g., Plan $$ 13.1, 13.2,13.3. During the course of the Tribune

bankruptcy ceftain of the Settling Defendants f,rled proofs of claim against Tribune or its

subsidiaries (together the "D&O Tiibune Claims") and liability,    if any, on such claims was

assigned to the Litigation Trust under the Plan. EGI-TRB also filed claims to collect on a

subordinated note issued in connection with the LBO (the "EGI-TRB Claim").

        Following transfer to this District Court, the Settling Defendants fìled pre-answer

motions to dismiss addressed to many of the claims against them, which were fully briefed by

rnid-2O14.    ,S¿e Phase   Two Motion Protocol, Apr.24,2014IECF No.56961. On December           l,

2018, the FitzSimons Action was reassigned from the Honorable Richard J. Sullivan to this

Couú.   See Order IECF      No. 7658]. On January 23,2019, this Court ruled on the Settling

Defendants'pre-answer motions to dismiss and ordered the parties to engage in mediation. See

Order IECF No. 77391.

                                                   4
             Case 08-13141-BLS                 Doc 14537-3    Filed 05/31/19      Page 74 of 82




        il.        The Settlement Agreement

        The claims inthe FitzSimons Action and the Tag-Along Actions all arise out of Tribune's

2007 LBO and subsequent bankruptcy. The claims subject to the Settlement Agreement include

clairns against ceftain current and former Tribune officers, directors, employees, subsidiary

officers, directors and employees, as well as ceftain entities with which Sam Zell is afTiliated and

thatwere involved inthe LBO (the "Zell Entity Defendants") for: (1) breaches of f,rduciary duty,

aiding and abetting breaches of fiduciary duty and improper dividend claims (the "Fiduciary

Duty Claims")t0; (2) recovery of payments made to various Settling Defendants and Settling

Defendant Related Personslt in respect of their Tribune shares (the "LBO Proceeds") that the

Litigation Trustee alleged were fraudulent conveyances (the "LBO Clawback Claims")12;

(3) recovery of certain incentive payments received by various Settling Defendants that the

Litigation Trustee alleged were preference payments or constructive or actual fraudulent

conveyances (the "lncentive Payment Claims")'3; (4) unjust enrichment against various Settling

Defendants (the "Unjust Enrichment Claims")ta; (5) veil piercinglalter ego, preference, and other

miscellaneous claims against        ZellandtheZellEntity Defendants ("Zell Claims")ls; and




        10
           See FitzSimons 5 ÃC, Counts 2,3,4,5,6, 12, 13.
        rr As defined in the Settlement Agreernent.
        t2
             See FitzSimons 5ÃC, Connts    l,       7.
        t3
          See F'itzSimons 5AC, Counts 34,35; Kirschner v. Berlamino,l3-cv-03741 (S.D.N.Y. 2013); Kirschner v.
Ehlmann,l3-cv-03743 (S.D.N.Y. 2013); Kirschner v. Giannini,l3-cv-03748 (S.D.N.Y. 2013); Kirschner v.
Hendricks,l3-cv-03751 (S.D.N.Y. 2013); Kirschnerv. Knapp,l3-cv-03750 (S.D.N.Y. 2013); Kirschnerv. LiÍman,
l3-cv-03736 (S.D.N.Y. 2013); Kirschner v. Mazzaferri,l3-cv-037 53 (S.D.N.Y. 2013); Kirschner v. Pearson, l3-cv-
03745 (S.D.N.Y. 2013); Kirschner v. Poelking,l3-cv-03744 (S.D.N.Y. 2013); Kirschner v. Sewell,l3-cv-03737
(S.D.N.Y. 2013); Kirschner v. Shanahan,l3-cv-03739 (S.D.N.Y. 2013); Kirschner v. Weitman,l3-cv-03740
(s.D.N.Y.20r3)
        ta
             See FitzSimons 5 AC, Count   3I    .

        ts See   FitzSimons 5AC, Counts 8,9, 10, 11,32.
                                                          5
             Case 08-13141-BLS             Doc 14537-3         Filed 05/31/19     Page 75 of 82




(6) avoidance, disallowance, and/or subordination of the D&O Tribune Claims and EGI-TRB

                                           16.
Claim (the "Disallowance Claims")

       The Fiduciary Duty Clairns, LBO Clawback Clairns, Incentive Payment Claims, Unjust

Enrichment Claims, Zell Claims, the Disallowance Claims, the D&O Tribune Claims and the

EGI-TRB Claim are collectively referred to herein as the "Sgttþd Clgims."

        In addition to the LBO Clawback Claims brought by the Litigation Trustee, the Creditor

Claimants filed the Creditor Complaints-state-law constructive fraudulent transfer complaints

seeking to recover LBO Proceeds against several thousand defendants, including from the

majority of the Settling Defendants and Settling Defendant Related Persons.

        In accordance with this Courl's order,lT the Plaintiffs, the Settling Defendants, and D&O

Insurers engaged in a mediation in person before Stephen M. Greenberg, a managing member            of

Pilgrim Mediation Group, LLC (the "Mediation"). In order to reach a complete settlement with

the Settling Defendants, the Creditor Claimants participated in the Mediation and agreed to

provide releases to the Settling Defendants, whom they sued to recover LBO Proceeds, in

exchange for a poftion of the Settlement Payment.

       After a multiday, vigorous mediation, the Settling Parties have reached a fair resolution

of the Settled Claims, resulting in the disposition of a significant portion of the claims in the

instant litigation. On     I       l, the Bankruptcy Court approved the SettlementAgreement in its

entirety, including the provision requiring the Litigation Trustee and the Settling Defendants to

obtain the Bar Order.




        t6
             See FitzSimons 5AC, Counts   33,36.
        t7
             See Order [ECF No. 7739] (ordering parties to engage in mediation)
                                                          6
           Case 08-13141-BLS          Doc 14537-3       Filed 05/31/19        Page 76 of 82




          The Bankruptcy Court also previously entered a bar order that is substantially similar to

the Bar Order here in connection with the estate's settlement of other claims during the course          of

Tribune's bankruptcy proceedings, including the settlement of aiding and abetting breach of

fiduciary duty and other claims against the banks that arranged and funded the LBO.        ,See   Plan   $


11.3.

          The Settlement Agreement contemplates that the Bar Order     will   be sought from this

Court. Accordingly, this Couft's action is now required to bring this portion of the FitzSimons

Action and Tag-Along Actions to a close.

          III.   Argument

         As this Court has observed, "if courts could not enter bar orders, paftial settlements

would be greatly inhibited." WorldCom,2005 WL 613107, at          *9. In large complex cases, such

as   this one, bar orders allow settling defendants a true resolution of their claims. In the words of

the Secorrd Circuit:

          If a nonsettling defendant against whom a judgment had been entered were allowed
         to seek paymert from a defendant who had settled, then settlement would not bring
         the latter much peace of mind. He would remain potentially liable to a nonsettling
         defendant for an amount by which a judgment against a nonsettling defendant
         exceeded a nonsettling defendant's proportionate fault. This potential liability
         would surely diminish the incentive to settle.

In re Masters Mates & Pilots Pension Plan & IRAP Litig., 957 F.zd 1 020, I 028 (2d Cir.

1eez).

          Bar orders protect settling defendants by extinguishing claims against those defendants

who have decided to settle with finality, clearing the way for partial settlements. Nat'l Credit

UnionAdmin. Bd. v. Goldman, Sachs & Co.,2015 WL 7871349, at *l (S.D.N.Y. Dec. 4,2015)

(Cote, J.). This case is precisely the kind in which such an order is appropriate. Here, the


                                                    7
           Case 08-13141-BLS             Doc 14537-3        Filed 05/31/19      Page 77 of 82




Litigation Trustee brought multiple complex claims, involving thousands of defendants,

rendering a global settlement with all defendants essentially irnpossible-the only way to resolve

these clairns without a trial is through partial settlements. However, as this Court has noted,

"anyone foolish enough to settle without barring contribution is courting disaster. They are

allowing the total damages from which their ultimate share will be derived to be deterrnined in a

trial where they are not even represented      ." WorldCom,2005     WL 613107 , at *9 (quoting

Franklin v. Kaypro Corp.,884 F.2d 1222,1229 (9th Cir. 1989)).

          The scope of the Bar Order is appropriate. The Bar Order is intended to protect the

Settling Defendants from future litigation by barring, enjoining, and restraining all persons and

entities who are not Settling Defendants (the "Barred Persons") from commencing, prosecuting,

or asserting in any couft or other forum any claim for non-contractual indemnity or contribution

against any of the Released Defendant Parties whether or not denominated as a claim for

oontribution or indemnity, and whether assefted as a claim, cross-claim, counterclaim, or third-

party claim, where the injury to the Barred Person is his, her, or its liability to any of the

Plaintiffs for any claims they brought or bring arising from or out of or relating to Tribune or the

LBO ("Barred Claim").

          The Bar Order also protects non-settling defendants through judgment reduction in the

amount    of   any   pro rata fault in the event that a non-settling defendant and a Settling Defendant

are   judicially determined to be jointly liable. This means that non-settling defendants are fully

compensated for the loss of a Barred Claim (to the extent one exists) by way of reducing their

liability to the Plaintiffs in the amount that the Barred Claim would have provided.

          Signif,rcantly, the Litigation Trustee does not believe that the Barred Persons would have

a Barred Claim, and the Bar Order provides that         it is without prejudice to the position of any

                                                       I
          Case 08-13141-BLS          Doc 14537-3         Filed 05/31/19     Page 78 of 82




pafty as to the existence, in the absence of this Bar Order, ofjoint liability between a non-settling

defendant and a Released Defendant Party as a matter of law, f'act, or equity, or of a Barred

Claim.

         Therefore, to protect the Settling Defendants and to facilitate settlement, this Court

should enter the Bar Order.

                                              CONCLUSION

         WHEREFORE, the Litigation Trustee and the Settling Defendants respectfully request

that the Court enter the Bar Order, in the form submitted herewith, and grant such other and

further relief as the Court may deem just and proper.




Dated: May | 1,2019                            lsl
New York, New York                             AKIN GUMP STRAUSS HAUER & FELD LLP
                                               David M. Zensky
                                               Mitchell Hurley
                                               One Bryant Park
                                               New York, New York 10036
                                               Telephone: (212) 872-1000

                                               lsl
                                               FRIEDMAN KAPLAN SEILER &
                                               ADELMAN LLP
                                               Robert J. Lack
                                               Jeffrey R. Wang
                                               7 Times Square
                                               New York, New York 10036
                                               Telephone: (212) 833-l 100

                                                Counsel to the Litigation Trustee

                                               lsl
                                               JENNER & BLOCK LLP
                                               David Bradford
                                               Andrew Vail
                                               353 North Clark Street
                                               Chicago, Illinois 60654

                                                     9
Case 08-13141-BLS   Doc 14537-3    Filed 05/31/19          Page 79 of 82




                           Teleplrone : (3 12) 222-9350

                           Counsel to Samuel Zell and the Zell Entity
                           Dqfendants

                           lsl
                           SHOOK, HARDY & BACON L.L.P.
                           Lynn H. Murray
                           David E. Schoenfeld
                           I l1 South Wacker Drive
                           Chicago, Illinois 60606
                           Telephone: (3 12) 7 04-7 7 00

                           Counsel to Haruy Amsden, Stephen D. Carver,
                           Dennis J. Fitzsimons, Robert Gremillion, Donald C.
                           Grenesko, David Dean Hiller Timothy J. Landon,
                           Thomas D. Leach, Luis E. Lewin, R. Mark Mallory,
                           Richard H. Malone, John E. Reardon, Scott C.
                           Smith, John J. Vitanovec, Kathleen M. Waltz, David
                           D.lüilliams, John E Poelking, Irene M.E Sewell,
                           Ruthellyn Musil, Gerald W. Agema, Robert E.
                           Bellack, and Joseph Leonard

                           lsl
                           SKADDEN, ARPS, SLÄTE, MEAGHER &
                           FLOM, LLP
                           Matthew Kipp
                           Timothy Frey
                            155 North Wacker Drive
                           Chicago, Illinois 60606
                           Telephone : (312) 407 -07 00

                           Robert Fumerton
                           Four Times Square
                           New York, New York 10036
                           Telephone : (21 2) 7 3 5 -3902

                           Counsel to Betsy D. Holden, J. Christopher Reyes,
                           Dudley S. Taft, Enrique Hernandez Jr., Miles D.
                           White, Robert S. Morrison, and Wlliam A. Osborn

                           ls/
                           STEPTOE & JOHNSON LLP
                           Michael Dockterman
                            I I 5 South LaSalle Street, Suite 3100
                           Chicago, Illinois 60603
                              l0
Case 08-13141-BLS   Doc 14537-3    Filed 05/31/19          Page 80 of 82




                           Telephone : (3 12) 57 7 -1243

                           Counsel to Mark Hianik, Irving Quimby, John D.
                           lí/orthingtonI(Betty Ellen Berlamino, Tom E.
                           Ehlmann, and Peter A. Knapp

                           lsl
                           L.{TIMER LeVAY FYOCK LLC
                           Richard A. Saldinger
                           55 W. Monroe Street, Suite I100
                           Chicago, Illinois 60603
                           Telephone: (312) 422-8000

                           Counsel to Crane Kenney

                           lsl
                           SPERLING & SLATER, P.C.
                           Steven C. Florsheim
                           55 West Monroe Street, Suite 3200
                           Chicago, Illinois 60603
                           Telephone: (312) 641 -3200

                           Counsel to Chandler Bigelow

                           lsl
                           ARNOLD & PORTER KAYE SCHOLER LLP
                           Alan Salpeter
                           70 West Madison Street, Suite 4200
                           Chicago, Illinois 60602
                           Teleplrone: (3 1 2) 583-2300

                           Counsel to Daniel Kazan

                           lsl
                           HANNAFAN & HANNAFAN, LTD.
                           Blake T. Hannafan
                           One East Wacker Drive, Suite 2800
                           Chicago, Illinois 60601
                           Telephone: (312) 527 -0055

                           Counsel to Timolhy Knight




                              l1
Case 08-13141-BLS   Doc 14537-3    Filed 05/31/19      Page 81 of 82




                           lsl
                           FRANKGBCKER LLP
                           Joseph D. Frank
                           1327 W. Washington Boulevard
                           Suire 5G-H
                           Chicago, Illinois 60607
                           Telephone : (3 12) 27 6-1 402

                           Counsel to Thomas Finke, Brian F. Litman, Patrick
                           Shanahan, Gary Weitman, Pamela S. Pearson,
                           Vincent R. Giannini, John R Hendricks, And Gina
                           M. Mazzaferyi




                              t2
        Case 08-13141-BLS         Doc 14537-3   Filed 05/31/19          Page 82 of 82




                            SCHEDULE ATO BAR ORDER MOTION

                                 SETTLING DEFENDANTS

Betsy D. Holden                                 Joseph Leonard

Betty Ellen Berlamino                           Kathleen M. Waltz
Brian F. Litman                                 Luis E. Lewin
Chandler Bigelow                                Mark W. Hianik
Crane H. Kenney                                 Miles D. White
Daniel G.Kazan                                  Pamela S. Pearson
David D. Williams                               Patrick Shanahan
David Dean Hiller                               PeterA. Knapp
Dennis.l. FitzSimons                            R. Mark Mallory
Donald C. Grenesko                              Richard H. Malone
Dudley S. Taft                                  Robert E. Bellack
EGI-TRB, LLC                                    Robert Gremillion
Enrique Hernandez Jr.                           Robert S. Morrison
Equity Group Investments, LLC                   Ruthellyn Musil
Gary Weitrnan                                   Sam Investment Trust

Gerald W. Agema                                 SamuelZell
Gina M. Mazzaferri                              Scott C. Smith
Harry Amsden                                    Stephen D. Carver

Irene M.F. Sewell                               Thomas D. Leach
Irving L. Quirnby                               Thomas S. Finke
J. Christopher Reyes                            Timothy J. Landon
John D. Worthington    IV                       Timothy   P.   Knight
John E. Reardon                                 Tom E. Ehlmann
John F. Poelking                                Vincent R. Giannini
John J. Vitanovec                               William A. Osborn
John R. Hendricks




                                           13
